 

Exhibit 10.21



 

EXECUTION VERSION

 

 



 CREDIT AGREEMENT

among

WEB.COM GROUP, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.

and

SunTrust BANK,

as Co-Syndication Agents,

REGIONS BANK,

FIFTH THIRD BANK,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

DEUTSCHE BANK SECURITIES INC.

and

COMPASS BANK

as Co-Documentation Agents

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of September 9, 2014

 



 

 

J.P. MORGAN SECURITIES LLC

and

SunTrust Robinson Humphrey, Inc.,

as Joint Lead Arrangers

J.P. MORGAN SECURITIES LLC,

SunTrust Robinson Humphrey, Inc.,

REGIONS CAPITAL MARKETS,

FIFTH THIRD BANK,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

WELLS FARGO SECURITIES, LLC,

and

RBC CAPITAL MARKETS1,

as Joint Bookrunners

 



 



1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

 

 

  

TABLE OF CONTENTS

 

      Page         SECTION 1.   DEFINITIONS 1         1.1.   Defined Terms 1
1.2.   Other Definitional Provisions 29         SECTION 2.   AMOUNT AND TERMS OF
COMMITMENTS 30         2.1.   Term Commitments 30 2.2.   Procedure for Term Loan
Borrowing 30 2.3.   Repayment of Term Loans 30 2.4.   Revolving Commitments 31
2.5.   Procedure for Revolving Loan Borrowing 32 2.6.   [Reserved] 32 2.7.  
[Reserved] 32 2.8.   Commitment Fees, etc 32 2.9.   Termination or Reduction of
Revolving Commitments 32 2.10.   Optional Prepayments 33 2.11.   Mandatory
Prepayments 33 2.12.   Conversion and Continuation Options 34 2.13.  
Limitations on Eurodollar Tranches 35 2.14.   Interest Rates and Payment Dates
35 2.15.   Computation of Interest and Fees 35 2.16.   Inability to Determine
Interest Rate 36 2.17.   Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 36 2.18.   Requirements of Law 38 2.19.   Taxes 39 2.20.   Indemnity 42
2.21.   Change of Lending Office 42 2.22.   Mitigation Obligations; Replacement
of Lenders 43 2.23.   Defaulting Lenders 43 2.24.   Incremental Facility 45
2.25.   Extensions of Term Loans and Revolving Commitments 47 2.26.  
Prepayments Below Par 48         SECTION 3.   LETTERS OF CREDIT 51         3.1.
  L/C Commitment 51 3.2.   Procedure for Issuance and Amendment of Letter of
Credit 52 3.3.   Fees and Other Charges 52 3.4.   L/C Participations 52 3.5.  
Reimbursement Obligation of the Borrower 53 3.6.   Obligations Absolute 54 3.7.
  Letter of Credit Payments 54 3.8.   Applications 54 3.9.   Letters of Credit
Issued for Subsidiaries 54         SECTION 4.   REPRESENTATIONS AND WARRANTIES
54

 

i

 

  

4.1.   Financial Condition 54 4.2.   No Change 54 4.3.   Existence; Compliance
with Law 55 4.4.   Power; Authorization; Enforceable Obligations 55 4.5.   No
Legal Bar 55 4.6.   Litigation 55 4.7.   Insurance 55 4.8.   Ownership of
Property; Liens 56 4.9.   Intellectual Property 56 4.10.   Taxes 56 4.11.  
Federal Regulations 56 4.12.   Labor Matters 56 4.13.   ERISA 57 4.14.  
Investment Company Act; Other Regulations 57 4.15.   Subsidiaries 57 4.16.   Use
of Proceeds 57 4.17.   Environmental Matters 57 4.18.   Accuracy of Information,
etc 58 4.19.   Security Documents 58 4.20.   Solvency 59 4.21.   Anti-Terrorism
Law; Anti-Corruption Laws 59         SECTION 5.   CONDITIONS PRECEDENT 59      
  5.1.   Conditions to Initial Extension of Credit 59 5.2.   Conditions to Each
Extension of Credit After the Closing Date 61         SECTION 6.   AFFIRMATIVE
COVENANTS 61         6.1.   Financial Statements 61 6.2.   Certificates; Other
Information 62 6.3.   Payment of Obligations 63 6.4.   Maintenance of Existence;
Compliance 64 6.5.   Maintenance of Property; Insurance 64 6.6.   Inspection of
Property; Books and Records; Discussions 64 6.7.   Notices 64 6.8.  
Environmental Laws 65 6.9.   Ratings 65 6.10.   Further Assurances; Additional
Collateral, etc 65 6.11.   Designation of Subsidiaries 66         SECTION 7.  
NEGATIVE COVENANTS 67         7.1.   Financial Covenants 67 7.2.   Indebtedness
67 7.3.   Liens 70 7.4.   Fundamental Changes 71 7.5.   Disposition of Property
72 7.6.   Restricted Payments 73 7.7.   Investments 74 7.8.   Payments and
Modifications of Certain Debt Instruments 76

 

ii

 

 

7.9.   Transactions with Affiliates 76 7.10.   Sales and Leasebacks 76 7.11.  
Swap Agreements 77 7.12.   Changes in Fiscal Periods 77 7.13.   Negative Pledge
Clauses 77 7.14.   Clauses Restricting Subsidiary Distributions 77 7.15.   Lines
of Business 78 7.16.   Use of Proceeds and Letters of Credit 78         SECTION
8.   EVENTS OF DEFAULT 78         8.1.   Events of Default 78 8.2.   Application
of Proceeds 80         SECTION 9.   THE AGENTS 81         9.1.   Appointment 81
9.2.   Delegation of Duties 82 9.3.   Exculpatory Provisions 82 9.4.   Reliance
by Administrative Agent 82 9.5.   Notice of Default 82 9.6.   Non-Reliance on
Agents and Other Lenders 83 9.7.   Indemnification 83 9.8.   Agent in Its
Individual Capacity 83 9.9.   Successor Administrative Agent 84 9.10.   Agents
84         SECTION 10.   MISCELLANEOUS 85         10.1.   Amendments and Waivers
85 10.2.   Notices 87 10.3.   No Waiver; Cumulative Remedies 88 10.4.   Survival
of Representations and Warranties 88 10.5.   Payment of Expenses and Taxes 89
10.6.   Successors and Assigns; Participations and Assignments 90 10.7.  
Adjustments; Set-off 94 10.8.   Counterparts 94 10.9.   Severability 94 10.10.  
Integration 94 10.11.   Governing Law 95 10.12.   Submission To Jurisdiction;
Waivers 95 10.13.   Acknowledgements 95 10.14.   Releases of Guarantees and
Liens 96 10.15.   Confidentiality 96 10.16.   WAIVERS OF JURY TRIAL 97 10.17.  
Patriot Act 97 10.18.   Usury Savings 97

 

iii

 

  

SCHEDULES:       1.1A Commitments 1.1B Existing Letters of Credit 1.1C Rollover
Letters of Credit 1.1D Disqualified Lenders 3.1 Subsidiaries 4.15 Subsidiaries
4.19 UCC Filing Jurisdictions; Intellectual Property Filings 7.2(g) Existing
Indebtedness 7.3(f) Existing Liens 7.7(n) Existing Investments     EXHIBITS:    
  A Form of Guarantee and Collateral Agreement B Form of Compliance Certificate
C-1 Form of Closing Certificate for Borrower C-2 Form of Closing Certificate for
Loan Parties D Form of Assignment and Assumption E-1 Form of U.S. Tax
Certificate E-2 Form of U.S. Tax Certificate E-3 Form of U.S. Tax Certificate
E-4 Form of U.S. Tax Certificate F Form of Borrowing Notice G Form of Loan
Conversion and Continuation Notice H-1 Form of Term Loan Note H-2 Form of
Revolving Loan Note I Form of Discounted Prepayment Option Notice J Form of
Lender Participation Notice K Form of Discounted Voluntary Prepayment Notice

 

iv

 

  

CREDIT AGREEMENT (this “Agreement”), dated as of September 9, 2014, among
WEB.COM GROUP, INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A. and SunTrust BANK, as
syndication agents (in such capacity, the “Co-Syndication Agents”), REGIONS
BANK, FIFTH THIRD BANK, BANK OF AMERICA, N.A., BARCLAYS BANK PLC, WELLS FARGO
BANK, NATIONAL ASSOCIATION, ROYAL BANK OF CANADA, DEUTSCHE BANK SECURITIES INC.
and COMPASS BANK, as documentation agents (in such capacity, the
“Co-Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as administrative
agent.

 

WITNESSETH

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:

 

SECTION 1.   DEFINITIONS

 

1.1.       Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the
Eurodollar Rate that would be calculated as of such day (or, if such day is not
a Business Day, as of the next preceding Business Day) in respect of a proposed
Eurodollar Loan with a one-month Interest Period plus 1.0% (provided, that for
the avoidance of doubt, (x) the Eurodollar Rate for any day shall be based on
the rate appearing on the Libor Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day and (y) if the Eurodollar Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement). Any change in the ABR due to
a change in the Prime Rate, the Federal Funds Rate or such Eurodollar Rate shall
be effective as of the opening of business on the day of such change in the
Prime Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceptable Discount”: as defined in Section 2.26(c).

 

“Acceptance Date”: as defined in Section 2.26(b).

 

“Acquisition”: the acquisition of GA-Net Sol Parent LLC by the Borrower pursuant
to the Acquisition Agreement.

 

“Acquisition Agreement”: the Purchase Agreement, dated August 3, 2011, by and
among the Borrower, Net Sol Holdings LLC and GA-Net Sol Parent LLC.

 

“Additional Lender”: as defined in Section 2.24(b).

 

“Adjustment Date”: as defined in the Applicable Pricing Grid.

 

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

 

 

 



 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of determining the Affiliates of the Borrower, “control” of a
Person means the power, directly or indirectly, either to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

 

“Agent Indemnitee”: as defined in Section 9.7.

 

“Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.

 

“Aggregate Exposure Percentage”: with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment; provided, that in
the case of Section 2.23 when a Defaulting Lender shall exist, “Aggregate
Exposure Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Aggregate
Exposure Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.

 

“Agreement”: as defined in the preamble hereto.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act of 2010 and all other laws, rules, and regulations of
any jurisdiction applicable to the Borrower and the Subsidiaries concerning or
relating to bribery or corruption.

 

“Anti-Terrorism Law” means any Requirement of Law relating to money laundering
or financing terrorism, including the USA Patriot Act, the Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act of 1970”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act of 1917 (50 U.S.C. §1 et seq.) and Executive Order
13224 (effective September 24, 2001).

 

“Applicable Discount”: as defined in Section 2.26(c).

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

   Eurodollar Loans   ABR Loans            Revolving Loans and Term Loans 
 2.25%   1.25%

 

; provided, that on and after the first Adjustment Date occurring after the
completion of the first full fiscal quarter of the Borrower after the Closing
Date, the Applicable Margin with respect to Revolving Loans and Term Loans will
be determined pursuant to the Applicable Pricing Grid.

 

“Applicable Pricing Grid”: with respect to the Revolving Loans, Term Loans and
the Commitment Fee Rate, the table set forth below:

 

2

 

  

Consolidated First Lien
Net Leverage Ratio  Applicable Margin for
Eurodollar Loans
(Revolving Loans and
Term Loans)   Applicable Margin for
ABR Loans
(Revolving Loans and
Term Loans)   Commitment Fee Rate  Greater than 2.25:1.00   2.50%   1.50% 
 0.45% Less than or equal to
2.25:1.00 but greater than 1.75:1.00   2.25%   1.25%   0.40% Less than or equal
to
1.75:1.00 but greater than 1.50:1.00   1.75%   0.75%   0.35% Less than or equal
to
1.50:1.00   1.50%   0.50%   0.30%

  

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin and the Commitment Fee Rate resulting from changes in the Consolidated
First Lien Net Leverage Ratio shall become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph. If
any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the table set forth above shall apply.
In addition, at all times while an Event of Default under Section 8.1(a) or (f)
shall have occurred and be continuing, the highest rate set forth in each column
of the table set forth above shall apply. Each determination of the Consolidated
First Lien Net Leverage Ratio for purposes of the Applicable Pricing Grid shall
be made in a manner consistent with the determination thereof pursuant to
Section 7.1(a).

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f), (g) or (h) of Section 7.5) that yields gross proceeds to the Borrower
or any of its Restricted Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $1,000,000.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Amount”: as of any date of determination, an amount equal to the sum
of:

 

(a)         $50,000,000;

 

plus

 

(b)         the sum of (without duplication):

 

3

 

 

(i) 50% of the cumulative amount of the Excess Cash Flow generated after the
Closing Date, added to such amount on the date on which financial statements are
delivered under Section 6.1(a) or (b); provided that for purposes of the fiscal
quarter ending September 30, 2014, the Excess Cash Flow shall be the amount
equal to (x) the amount of Excess Cash Flow for such fiscal quarter, multiplied
by (y) the number of actual days elapsed in such fiscal quarter after the
Closing Date divided by 92; provided further that the cumulative amount pursuant
to this clause (i) shall in no event be less than zero;

 

(ii) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any issuance of Capital Stock by the Borrower (other than any
such issuance to a Group Member), but excluding any issuance of Disqualified
Stock;

 

(iii) [reserved];

 

(iv) the aggregate amount received after the Closing Date and on or prior to
such date by the Borrower or any Restricted Subsidiary in cash from any dividend
or other distribution by an Unrestricted Subsidiary;

 

(v) the net cash proceeds received after the Closing Date and on or prior to
such date by the Borrower or any Restricted Subsidiary from the issuance of
convertible or exchangeable debt securities that have been converted into or
exchanged for Capital Stock of a Group Member (other than Disqualified Stock);

 

(vi) the aggregate amount received in cash or Cash Equivalents after the Closing
Date and on or prior to such date by the Borrower or any Restricted Subsidiary
in connection with the sale, transfer or other disposition of its ownership
interest in any then-existing joint venture that is not a Subsidiary or in any
Unrestricted Subsidiary, in each case, such amount not to exceed, for purposes
of the Available Amount, the amount of the Investment in such joint venture or
Unrestricted Subsidiary (with the amount of such Investment being calculated in
accordance with the last sentence of Section 7.7);

 

(vii) the aggregate amount received in cash or Cash Equivalents after the
Closing Date and on or prior to such date by the Borrower or any Restricted
Subsidiary in connection with the sale, transfer or other disposition to a
Person (other than a Group Member) of any Investment made in reliance on Section
7.7(m) and repurchases and redemptions (other than by a Group Member) of such
Investments from the Borrower or its Restricted Subsidiaries and repayments of
loans or advances (other than by a Group Member) that constitute Investments
made in reliance on Section 7.7(m); provided that such amount shall not, for
purposes of the Available Amount, exceed the amount of such initial Investment
made in reliance on Section 7.7(m); and

 

(viii) the amount equal to the net reduction in Investments made by the Borrower
or any Restricted Subsidiaries in any Person resulting from the redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries or the merger or
consolidation of an Unrestricted Subsidiary with and into the Borrower or any of
its Restricted Subsidiaries not to exceed the amount of Investments previously
made by the Borrower or any Restricted Subsidiary in such Unrestricted
Subsidiary (with the amount of such Investments being calculated in accordance
with the last sentence of Section 7.7);

 

4

 

 

minus

 

(c)          the amount of any Investments made in reliance on Section 7.7(m)
prior to such date, the amount of cash consideration in excess of $100,000,000
paid prior to such date in reliance on Section 7.7(h)(iv) in respect of Persons
that do not, upon the acquisition thereof, become Subsidiary Guarantors or
assets that are not acquired by Loan Parties, any Restricted Payments made in
reliance on Section 7.6(f) prior to such date and any prepayments of
Indebtedness made in reliance on Section 7.8(a)(vi) prior to such date.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Bankruptcy Event”: with respect to any Lender or any Person that directly or
indirectly controls such Lender (each, a “Distressed Person”), as the case may
be, a voluntary or involuntary case with respect to such Distressed Person under
any debt relief law, or a custodian, conservator, receiver or similar official
is appointed for such Distressed Person or any substantial part of such
Distressed Person’s assets, or such Distressed Person or any person that
directly or indirectly controls such Distressed Person is subject to a forced
liquidation, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
governmental authority having regulatory authority over such Distressed Person
or its assets to be, insolvent or bankrupt; provided that a Bankruptcy Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any person that directly or
indirectly controls such Lender by a governmental authority or an
instrumentality thereof.  

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Canadian Government Loan”: the principal amount of the Indebtedness of
Register.com, Inc. under the Promissory Note, dated as of June 9, 2008, issued
in favor of Her Majesty the Queen in Right of the Province of Nova Scotia
pursuant to the Letter of Offer, dated March 27, 2008, from Nova Scotia Economic
Development to Register.com, Inc.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

5

 

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person (in the case of a corporation), any and all equivalent ownership
interests in such Person (in the case of a Person that is not a corporation),
any and all warrants, rights or options to purchase any of the foregoing and any
and all securities convertible into or exchangeable for shares of the foregoing
(but excluding, for the avoidance of doubt, Indebtedness convertible into or
exchangeable for shares of the foregoing), whether voting or nonvoting, and
whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“Captive Insurance Subsidiary”:  any Subsidiary that is subject to regulation as
an insurance company (or any Subsidiary thereof).

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by
Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service,
Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within 270 days from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended from time to time,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

6

 

 

“Change in Control”: (a)(i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Closing Date), other than any combination consisting solely of the Permitted
Investors, of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of the Borrower on
a fully diluted basis and (ii) the Permitted Investors shall own, directly or
indirectly, beneficially or of record, less than such Person or “group” on a
fully diluted basis; (b) the Permitted Investors (or any “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Closing Date) which includes one or more Permitted Investors) shall acquire
or hold, directly or indirectly, beneficially or of record, shares representing
more than 70% of the issued and outstanding Capital Stock of the Borrower on a
fully diluted basis; (c) the common stock of the Borrower shall cease to be
listed and traded on a nationally recognized stock exchange as a result of, or
in connection with, any increase in the percentage of the issued and outstanding
Capital Stock of the Borrower owned or held by the Permitted Investors (or any
“group” (within the meaning of the Exchange Act and the rules of the SEC
thereunder as in effect on the Closing Date) which includes one or more
Permitted Investors); or (d) during any period of two consecutive fiscal years,
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower shall cease to be occupied by individuals (i) who were members of
such board of directors on the first day of such period, (ii) whose nomination
or election to such board of directors was approved by individuals referred to
in clause (i) above constituting at the time of such nomination or election at
least a majority of such board of directors or (iii) whose nomination or
election to such board of directors was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such nomination or
election at least a majority of such board of directors.

 

“Class”: when used in reference to (a) any Loan, refers to whether such Loan is
a Revolving Loan or Term Loan, (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment or Term Commitment and (c) any Lender,
refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is September 9, 2014.

 

“Co-Documentation Agents”: as defined in the preamble hereto.

 

“Co-Syndication Agents”: as defined in the preamble hereto.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

 

“Commitment Fee Rate”: 0.40% per annum; provided, that on and after the first
Adjustment Date occurring after the completion of the first full fiscal quarter
of the Borrower after the Revolving Amendment Date, the Commitment Fee Rate will
be determined pursuant to the Applicable Pricing Grid.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

7

 

 

“Competitor”: on any date, (a) any Person designated by the Borrower as a
“Competitor” by written notice delivered to the Administrative Agent on or prior
to the date hereof and (b) any other Person that competes with the Borrower and
its Subsidiaries in a principal line of business of the Borrower and its
Subsidiaries, considered as a whole, and any Affiliate of any such Person (other
than an Affiliate that is a bona fide diversified debt fund or investment
vehicle), which Person or Affiliate has been designated by the Borrower as a
“Competitor” by written notice to the Administrative Agent and the Lenders
(including by posting such notice to an Internet or intranet website to which
the Administrative Agent and the Lenders have access) not less than 3 Business
Days prior to such date; provided that “Competitors” shall exclude any Person
that the Borrower has designated as no longer being a “Competitor” by written
notice delivered to the Administrative Agent from time to time.

 

“Competitor Affiliate”: any Person that is an Affiliate of a Competitor and is
readily identifiable as such on the basis of such Affiliate’s name; provided
that a Competitor Affiliate shall not include any Person that is a bona fide
diversified debt fund or investment vehicle.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender pursuant to an Assignment and Assumption;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

 

“Consolidated Cash Interest Expense” for any period, the excess of (a) the sum,
without duplication, of (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations) of the Borrower and the
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Borrower or the
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP and (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period, minus (b) to the extent
included in such consolidated interest expense for such period, the sum of (i)
noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period and (ii) noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period. Notwithstanding anything to the contrary
contained herein, for purposes of determining Consolidated Cash Interest Expense
for any period ending prior to the first anniversary of the Closing Date,
Consolidated Cash Interest Expense shall be an amount equal to actual
Consolidated Cash Interest Expense from the Closing Date through the date of
determination multiplied by a fraction the numerator of which is 365 and the
denominator of which is the number of days from the Closing Date through the
date of determination.

 

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans to the extent otherwise included therein.

 

8

 

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and (except with respect to clauses (g) and (h)) to
the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) provision for taxes based on income (or
similar taxes in lieu of income taxes), profits or capital (or equivalents),
including federal, foreign, state, local, franchise, excise and similar taxes
and foreign withholding taxes of such Person paid or accrued during such period
(including penalties and interest related to taxes or arising from tax
examinations), (b) interest expense and, to the extent not reflected in interest
expense, (i) any net losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, (ii)
amortization or writeoff of debt discount, debt issuance costs, commissions and
discounts, (iii) costs of surety bonds obtained in connection with financing
activities and (iv) other fees and charges associated with Indebtedness, (c)
depreciation and amortization expense, impairment charges (including
amortization of intangible assets (including goodwill) and deferred financing
fees), organization costs and amortization of unrecognized prior service costs
and actuarial gains and losses related to pensions and other post-employment
benefits, (d) extraordinary losses reducing Consolidated Net Income during any
such period, (e) cost-savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of mergers
and other business combinations, Permitted Acquisitions, divestitures, cost
savings initiatives and other similar initiatives consummated after the Closing
Date, in each case permitted by this Agreement (collectively, “Initiatives”)
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the relevant
Reference Period), net of the amount of actual benefits realized in respect
thereof; provided that actions (or substantial steps) in respect of such
cost-savings, operating expense reductions and synergies have been taken (in the
good faith determination of the Borrower) within 12 months of the applicable
Initiative; provided further that, with respect to any Reference Period, the
aggregate amount added in the calculation of Consolidated EBITDA for such
Reference Period pursuant to clauses (e) and (f) shall not exceed 15% of
Consolidated EBITDA (calculated prior to giving effect to any add-backs pursuant
to clauses (e) and (f)), (f) unusual and non-recurring cash expenses recognized
for restructuring costs, including but not limited to severance costs,
relocation costs and litigation expenses, in connection with the Acquisition or
any Initiative, provided that the aggregate amount of restructuring costs added
in the calculation of Consolidated EBITDA pursuant to this clause (f) (i) in
respect of the Acquisition (x) shall not exceed $5,000,000 and (y) shall be
incurred solely in the Reference Periods ending on or prior to September 30,
2014 and (ii) in respect of Initiatives (x) shall not exceed $10,000,000 in any
Reference Period and (y) shall be incurred within 12 months of the applicable
Initiative; provided further that, with respect to any Reference Period, the
aggregate amount added in the calculation of Consolidated EBITDA for such
Reference Period pursuant to clauses (e) and (f) shall not exceed 15% of
Consolidated EBITDA (calculated prior to giving effect to any add-backs pursuant
to clauses (e) and (f)), (g) the increase (if any) in the balance of the amount
of deferred revenue as of the end of any such period over the balance of the
amount of deferred revenue as of the end of the immediately prior period, (h)
the decrease (if any) in the balance of prepaid registry fees as of the end of
any such period below the balance of prepaid registry fees as of the end of the
immediately prior period, (i) non-cash stock-based or other equity-based
compensation expenses, (j) other non-cash expenses or losses reducing
Consolidated Net Income during any such period (excluding any such losses or
expenses that represent an accrual or reserve for a cash expenditure for a
future period), (k) Transaction Expenses in an aggregate amount not to exceed
$10,000,000 over the term of this Agreement, (l) other non-recurring
transactional costs, fees or expenses (whether or not the transaction is
actually consummated) incurred or paid by any Group Member in connection with
any incurrence, modification or repayment of Indebtedness (including any
amendments or waivers of the Loan Documents), issuance of Capital Stock, mergers
and other consolidations, Dispositions, Permitted Acquisitions or Investments by
any Group Member, in each case permitted hereunder; provided that the aggregate
amount added in the calculation of Consolidated EBITDA pursuant to this clause
(l) shall not exceed $2,000,000 per transaction, (m) cash expenses relating to
earn-outs and similar obligations; provided that such earn-out or similar
obligation is in effect for no longer than two years from the closing date of
the underlying transaction, (n) non-recurring charges, losses, lost profits,
expenses or write-offs to the extent indemnified or insured by a third party and
actually reimbursed by such third party, (o) losses and expenses incurred in
connection with the effect of currency and exchange rate fluctuations on
intercompany balances and other balance sheet items, provided that, with respect
to any Reference Period, the aggregate amount of cash losses and expenses added
in the calculation of Consolidated EBITDA for such Reference Period pursuant to
this clause (o) shall not exceed $500,000, and (p) costs incurred in preparation
for compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, minus, (a) to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income, (ii) any extraordinary income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash gains on the
sales of assets outside the ordinary course of business, but excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item in any prior period), (iii) income tax credits (to the
extent not netted from income tax expense), (iv) any other non-cash income and
(v) any gains in connection with the effect of currency and exchange rate
fluctuations on intercompany balances and other balance sheet items, provided
that, with respect to any Reference Period, the aggregate amount of cash gains
subtracted in the calculation of Consolidated EBITDA for such Reference Period
pursuant to this clause (v) shall not exceed $500,000, (b) any cash payments
made during such period in respect of items described in clause (j) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected in Consolidated Net Income to the extent such amounts were
added back in any prior fiscal quarter, all as determined on a consolidated
basis, (c) the decrease (if any) in the balance of the amount of deferred
revenue as of the end of any such period below the balance of the amount of
deferred revenue as of the end of the immediately prior period and (d) the
increase (if any) in the balance of prepaid registry fees as of the end of any
such period above the balance of prepaid registry fees as of the end of the
immediately prior period. For the purposes of calculating Consolidated EBITDA
for any period of four consecutive fiscal quarters (each, a “Reference Period”)
pursuant to any determination of the Consolidated Leverage Ratio, (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any Permitted Acquisition made pursuant to Section
7.7(h) that involves the payment of cash consideration by the Borrower and its
Restricted Subsidiaries in excess of $25,000,000; and “Material Disposition”
means any Disposition of property or series of related Dispositions of property
to any Person that is not a Loan Party or a Restricted Subsidiary that yields
Net Cash Proceeds to the Borrower or any of its Restricted Subsidiaries in
excess of $10,000,000.

 

The financial results of Unrestricted Subsidiaries, joint ventures and variable
interest entities shall be excluded in calculating “Consolidated EBITDA” except
that Consolidated EBITDA for any period shall be increased by the amount of cash
dividends paid by such Unrestricted Subsidiaries, joint ventures and variable
interest entities to the Borrower or any of its Restricted Subsidiaries that are
Wholly Owned Subsidiaries.

 

“Consolidated First Lien Debt”: at any date, Consolidated Total Debt that is
secured by a first priority Lien on any of the assets of the Borrower or any of
its Restricted Subsidiaries.

 

9

 

  

“Consolidated First Lien Net Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated First Lien Debt less unrestricted cash and Cash
Equivalents of the Loan Parties, in an aggregate amount not to exceed
$50,000,000, in each case as of such date to (b) (i) for purposes of Section
7.1(a), Consolidated EBITDA for the Reference Period ended as of such date and
(ii) otherwise, Consolidated EBITDA for the Reference Period most recently ended
prior to such date for which financial statements have been delivered.

 

“Consolidated Interest Coverage Ratio” the ratio of (a) Consolidated EBITDA to
(b) Consolidated Cash Interest Expense, in each case for any period of four
consecutive fiscal quarters.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided, that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries, (b) the income (or deficit) of
any Person (other than a Restricted Subsidiary of the Borrower) in which the
Borrower or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Restricted Subsidiary in the form of dividends or similar distributions and (c)
the undistributed earnings of any Restricted Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Net Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Total Debt less unrestricted cash and Cash Equivalents
of the Loan Parties, in an aggregate amount not to exceed $50,000,000, in each
case as of such date, to (b) Consolidated EBITDA for the Reference Period most
recently ended prior to such date for which financial statements have been
delivered.

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound (it being
agreed that, for purposes of Section 6.4, “Contractual Obligation” shall not
include any Loan Document).

 

“Control”: the possession, directly or indirectly, of the power either to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  

 

“Convertible Securities”:  any Indebtedness of the Borrower or any Subsidiary of
the Borrower that is or will become, upon the occurrence of certain specified
events or after the passage of a specified amount of time, convertible into or
exchangeable for Capital Stock of the Borrower or any Subsidiary of the
Borrower, cash or any combination thereof.

 

“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

 

10

 

 

“Declined Prepayment Amount”: as defined in Section 2.11(f).

 

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that (a) has refused (either verbally or in writing and has not retracted
such refusal) or failed to make available its portion of any incurrence of
Revolving Loans or reimbursement obligations required to be made by it, which
refusal or failure is not cured within one Business Day after the date of such
refusal or failure (unless, with respect to any incurrence of any Revolving
Loans, such Lender notifies the Administrative Agent in writing that such
failure is a result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied or waived), (b) has failed to pay over
to the Administrative Agent, any Issuing Lender or any other Lender any other
amount required to be paid by it within one Business Day of the date when due,
(c) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied), (d) has failed, within three Business Days after written
request by a Credit Party, acting in good faith and based on the reasonable
belief that such Lender may not fulfill its funding obligation, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Revolving Loans and
participations in then outstanding Letters of Credit under this Agreement,
unless the subject of a good faith dispute (provided, that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (d) upon such Credit
Party’s receipt of such certification in form and substance reasonably
satisfactory to it and the Administrative Agent), or (e) has admitted in writing
that it is insolvent or has become the subject of a Bankruptcy Event.

 

“Discount Range”: as defined in Section 2.26(b).

 

“Discounted Prepayment Option Notice”: as defined in Section 2.26(b).

 

“Discounted Voluntary Prepayment”: as defined in Section 2.26(a).

 

“Discounted Voluntary Prepayment Notice”: as defined in Section 2.26(e).

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Lender”: any Person set forth on Schedule 1.1D.

 

“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person which, by its terms, or by the terms of any security into which it is
convertible or for which it is putable or exchangeable, or upon the happening of
any event, matures or is mandatorily redeemable (other than solely as a result
of a change of control or asset sale) pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely as a result of a change of control or asset sale), in whole or in part,
in each case prior to the date that is 91 days after the Final Maturity Date (as
in effect on the date of the incurrence of such Disqualified Stock); provided
that if such Capital Stock is issued to any plan for the benefit of employees of
the Borrower or its Restricted Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.

 

11

 

 

“Disregarded Domestic Subsidiary”: any Domestic Subsidiary (i) that is a direct
or indirect Subsidiary of a Foreign Subsidiary or (ii) where substantially all
of such Domestic Subsidiary’s directly or indirectly held assets consist of
Capital Stock or Indebtedness of one or more Foreign Subsidiaries.   

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Environmental Claim”: any written or oral notice, claim, demand, order, action,
suit, complaint, proceeding, request for information or other communication by
any person alleging liability or potential liability (including without
limitation liability or potential liability for investigatory costs, cleanup
costs, governmental response costs, natural resource damages, property damage,
personal injury, fines or penalties) arising out of, relating to, based on or
resulting from (i) the presence, discharge, emission, release or threatened
release of any Materials of Environmental Concern at any location; (ii)
circumstances forming the basis of any violation or alleged violation of any
Environmental Law or Environmental Permit or (iii) otherwise relating to
obligations or liabilities under any Environmental Laws.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning pollution or protection of the environment or
human health and safety.

 

“Environmental Permits”: any and all permits, licenses, registrations,
approvals, notifications, exemptions and any other authorization required under
any Environmental Law.

 

“Environmental Report”: any report, study, assessment, audit, or other similar
document that addresses any issue of actual or potential noncompliance with,
actual or potential liability under or cost arising out of, or actual or
potential impact on business in connection with, any Environmental Law or any
proposed or anticipated change in or addition to Environmental Law.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) which is
under common control with a Group Member within the meaning of Section 4001 of
ERISA or is part of a group which includes any Group Member and which is treated
as a single employer under Section 414(b), (c), (m) or (o) of the Code.

 

12

 

 

“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, whether or not
waived; (d) the filing pursuant to Section 412 of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure by any Group Member or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the Code
or any installment payment with respect to Withdrawal Liability; (d) the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Group Member or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan, including but not limited to the imposition of any Lien in favor of the
PBGC or any Pension Plan; (e) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (f) the receipt by any Group Member or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (g) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt
by any Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 or Title IV of ERISA or terminated (within the meaning of Section
4041A of ERISA) or (i) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan, other than any such failure that is
capable of correction and is corrected within a reasonable period of time
following the later of its occurrence or its discovery and in all events before
such failure triggers any additional tax or penalty that is material.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the Eurodollar Base Rate shall be the Interpolated Rate at such time; provided
further that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. “Interpolated Rate” means, at
any time, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
Dollars) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time,
provided that if the Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement, provided, further, that if
a Screen Rate is not available for the applicable Interest Periods, the
Eurodollar Base Rate shall be the arithmetic mean (rounded up to four decimal
places) of the rates quoted by the Reference Banks to leading banks in the
London interbank market for the offering of deposits in Dollars for such
Interest Period, in each case as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period.

 

13

 

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate 1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8.1; provided, that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Group Members during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income, (v) the increase (if any) in the balance of the amount
of deferred revenue of the Borrower and its Restricted Subsidiaries for such
fiscal year, (vi) the decrease (if any) in the balance of prepaid registry fees
of the Borrower and its Restricted Subsidiaries for such fiscal year and (vii)
the decrease (if any) in the balance of the amount of deferred tax assets of the
Borrower and its Restricted Subsidiaries over deferred tax liabilities of the
Borrower and its Restricted Subsidiaries for such fiscal year minus (b) the sum,
without duplication, of (i) the amount of all non-cash gains or credits included
in arriving at such Consolidated Net Income (including credits included in the
calculation of deferred tax assets and liabilities), (ii) the aggregate amount
actually paid by the Group Members in cash during such fiscal year on account of
Capital Expenditures and Permitted Acquisitions (to the extent not funded with
(A) the proceeds of Indebtedness or the issuance of Capital Stock, (B) the
Reinvestment Deferred Amount or (C) the Available Amount), (iii) to the extent
not funded with the proceeds of Indebtedness, the net amount of Investments made
during such period pursuant to Section 7.7(k) and (l) (excluding Investments
among the Group Members), (iv) to the extent not funded with (A) the proceeds of
Indebtedness or (B) the Available Amount, the aggregate amount of all scheduled
principal repayments of Funded Debt (other than the Term Loans and the Revolving
Loans) of the Group Members made during such fiscal year (other than in respect
of any revolving credit facility to the extent there is not an equivalent
permanent reduction in commitments thereunder), (v) to the extent not funded
with the proceeds of Indebtedness, the aggregate amount of all scheduled
principal repayments of the Term Loans made during such fiscal year, (vi)
increases in Consolidated Working Capital for such fiscal year, (vii) the
aggregate net amount of non-cash gain on the Disposition of property by the
Group Members during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (viii) non-recurring cash fees and expenses incurred in
connection with the Transactions or any Permitted Acquisition (whether or not
consummated), (ix) cash expenditures in respect of purchase price adjustments
paid in connection with the Transactions, any Permitted Acquisition or any other
acquisition permitted hereunder, (x) the amount (determined by the Borrower) of
such Consolidated Net Income (if any) that is mandatorily prepaid or reinvested
pursuant to this Agreement (or as to which a waiver of the requirements of such
Section applicable thereto has been granted thereunder) prior to the date of
determination of Excess Cash Flow for such fiscal year as a result of any Asset
Sale or Recovery Event giving rise to such Consolidated Net Income, (xi) the
aggregate amount of any premium or penalty actually paid in cash that is
required to be made in connection with any prepayment of Indebtedness,
(xii) cash expenditures in respect of Swap Agreements during such period to the
extent not deducted in arriving at such Consolidated Net Income, (xiii) the
amount representing accrued expenses for cash payments (including with respect
to retirement plan obligations) that are not paid in cash in such fiscal year;
provided, that such amounts will be added to Excess Cash Flow for the following
fiscal year to the extent not paid in cash during such following fiscal year
(and no future deduction shall be made for purposes of this definition when such
amounts are paid in cash in any future period), (xiv) the decrease (if any) in
the balance of the amount of deferred revenue of the Borrower and its Restricted
Subsidiaries for such fiscal year, (xv) the increase (if any) in the balance of
prepaid registry fees of the Borrower and its Restricted Subsidiaries for such
fiscal year and (xvi) the increase (if any) in the balance of the amount of
deferred tax assets of the Borrower and its Restricted Subsidiaries over
deferred tax liabilities of the Borrower and its Restricted Subsidiaries for
such fiscal year; provided that the aggregate amount subtracted in the
calculation of Excess Cash Flow pursuant to clauses (b)(ii) (in respect of
Permitted Acquisitions), (b)(iii) and (b)(ix) above shall not exceed (x)
$35,000,000 in any fiscal year and (y) $50,000,000 over the term of this
Agreement.

 

14

 

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure to constitute an “eligible contract participant,” as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the guarantee
of (or grant of such security interest by, as applicable) such Subsidiary
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

 

“Existing Credit Agreement”: the First Lien Credit Agreement, dated as of
October 27, 2011 (as amended and restated as of November 20, 2012, further
amended and restated as of March 6, 2013 and further amended as of April 25,
2014, among the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent, and the other agents party thereto.

 

“Existing Letters of Credit”: the letters of credit identified on Schedule 1.1B.

 

“Extended Revolving Commitment”: as defined in Section 2.25(a).

 

“Extended Revolving Loans”: as defined in Section 2.25(a).

 

“Extended Term Loans”: as defined in Section 2.25(a).

 

“Extension”: as defined in Section 2.25(a).

 

“Extension Offer”: as defined in Section 2.25(a).

 

15

 

 

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement, any substantially similar amendments or successor statutes that are
substantively comparable and not materially more onerous to comply with, any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided, that (a), if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the immediately
preceding Business Day as so published on the next succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letters”: (i) the Fee Letter, dated as of the Closing Date, by and among
the Borrower, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC and (ii)
the Commitment Letter Joinder, dated as of the Closing Date, by and among the
Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, SunTrust Bank
and SunTrust Robinson Humphrey, Inc.

 

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Final Maturity Date”: as at any date, the latest to occur of (a) the Maturity
Date, (b) the maturity date in respect of any outstanding Extended Term Loans
and (c) the maturity date in respect of any outstanding Incremental Term Loans.

 

“Final Revolving Termination Date”: as at any date, the latest to occur of (a)
the Revolving Termination Date, (b) the maturity date in respect of any
outstanding Extended Revolving Commitments and (c) the maturity date in respect
of any outstanding Incremental Revolving Facility.

 

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate, other than a Foreign Plan.

 

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate, other
than a Foreign Benefit Arrangement.

 

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the material and uncorrected failure of any
Foreign Benefit Arrangement or Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Benefit Arrangement or Foreign Plan.

 

16

 

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans and any Permitted
Refinancings thereof.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners), and the Internet Corporation
for Assigned Names and Number, the Internet Assigned Number Authority and any
other Person that governs, regulates or administers the creation, ownership,
registration and/or use of domain names, URLs and Internet addresses, including
all gTLDs and ccTLDs).

 

“Group Member”: collectively, the Borrower and any of its Restricted
Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

17

 

 

“Immaterial Subsidiary”: on any date, any Restricted Subsidiary that represented
1% or less of consolidated total assets and 1% or less of annual consolidated
revenues (for the most recent Reference Period for which financial statements
are available) of the Borrower and its Restricted Subsidiaries as reflected on
the most recent financial statements delivered pursuant to Section 6.1(a) prior
to such date; provided, that (i) at such time as any such Subsidiary becomes a
party to this Agreement or any other Loan Document or executes and delivers a
guarantee, security agreement, mortgage or other similar agreement supporting
the Obligations, such Subsidiary shall at all times thereafter not be an
Immaterial Subsidiary irrespective of the value of its assets or its revenues
and (ii) the aggregate assets and aggregate annual consolidated revenues (for
the most recent Reference Period for which financial statements are available)
of all Immaterial Subsidiaries shall at no time exceed 5% of consolidated total
assets and 5% of annual consolidated revenues of the Borrower and its Restricted
Subsidiaries, respectively (the “5% Requirement”); provided further, that in the
event that the designation of any Restricted Subsidiary as an Immaterial
Subsidiary would result in the failure to comply with the 5% Requirement, the
Borrower shall notify the Administrative Agent as to the Restricted Subsidiary
or Restricted Subsidiaries which shall no longer be deemed Immaterial
Subsidiaries, to the extent required to ensure compliance with the 5%
Requirement.

 

“Incremental Facilities”: as defined in Section 2.24(a).

 

“Incremental Facility Amendment”: as defined in Section 2.24(b).

 

“Incremental Facility Closing Date”: as defined in Section 2.24(b).

 

“Incremental Revolving Facility”: as defined in Section 2.24(a).

 

“Incremental Term Facility”: as defined in Section 2.24(a).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
current trade payables incurred in the ordinary course of such Person’s business
and (ii) payroll liabilities or deferred compensation), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all redeemable preferred Disqualified
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, and (i)
all obligations of the kind referred to in clauses (a) through (h) above secured
by (or for which the holder of such obligation has an existing right, contingent
or otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, valued at the lesser of (i) if
recourse is limited to such property, the fair market value of such property or
(ii) the amount of the Indebtedness of such other Person; provided that
Indebtedness shall not include earn-out obligations until such obligations
become a liability on the balance sheet of such Person in accordance with GAAP.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 

18

 

 

“Indemnified Liabilities”: as defined in Section 10.5.

 

“Indemnitee”: as defined in Section 10.5.

 

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”: the collective reference to all intellectual property
and all rights, priorities and privileges relating to intellectual property,
whether arising under United States, multinational or foreign laws or otherwise,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses (each as
defined in the Guarantee and Collateral Agreement), trade secrets, know-how and
other proprietary information and related documentation, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan, the first Business Day
following the last day of each March, June, September and December (or, if an
Event of Default is in existence, the first Business Day following last day of
each calendar month) to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurodollar Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan), the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, if agreed
to by all Lenders under the relevant Facility, twelve months or a shorter
period) thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months (or, if agreed to by all Lenders under the relevant Facility, twelve
months or a shorter period) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 1:00 P.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(i)        if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)        the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (or, with
respect to any Extended Revolving Loans or any Loans under an Incremental
Revolving Facility, the maturity date with respect thereto) or beyond the date
final payment is due on the Term Loans (or, with respect to any Extended Term
Loans or any Loans under an Incremental Term Facility, the maturity date with
respect thereto);

 

19

 

 

 

(iii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)       the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

 

“Interpolated Rate”: as defined in the definition of “Eurodollar Base Rate”.

 

“Investments”: as defined in Section 7.7.

 

“Issuing Lender”: JPMorgan Chase Bank, N.A. or any affiliate thereof or any
other Revolving Lender (or any affiliate thereof) which agrees to be an Issuing
Lender and is reasonably acceptable to the Borrower and the Administrative
Agent, in their respective capacity as issuer of any Letter of Credit. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender with respect to the relevant Letter of Credit.

 

“L/C Commitment”: $35,000,000.

 

“L/C Disbursement”: a payment made by an Issuing Lender pursuant to a Letter of
Credit.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lead Arrangers”: the collective reference to J.P. Morgan Securities LLC and
SunTrust Robinson Humphrey, Inc.

 

“Lender Participation Notice”: as defined in Section 2.26(c).

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any capital lease
having substantially the same economic effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, any amendment or
supplement entered into in connection with any Incremental Facility and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

20

 

 

“Loan Parties”: the Borrower and each of its Subsidiaries that is a party to a
Loan Document.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Management Group”: the group consisting of the directors, executive officers
and other management personnel of the Borrower on the Closing Date together with
(a) any new directors of the Borrower whose election by such Board of Directors
or whose nomination for election by the shareholders of the Borrower was
approved by a vote of a majority of the directors of the Borrower then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of the Borrower hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of the Borrower.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property, or financial condition of the Group Members taken as a
whole or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights and remedies of the Administrative Agent or
the Lenders hereunder or thereunder.

 

“Material Restricted Subsidiary”: at any date of determination, each Restricted
Subsidiary other than Immaterial Subsidiaries.    

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls, urea-formaldehyde insulation or any hazardous, toxic or other
substances, materials or wastes, regulated pursuant to or that could give rise
to liability under any Environmental Law.

 

“Maturity Date”: September 9, 2019.

 

“Minimum Extension Condition”: as defined in Section 2.25(b).

 

“Minimum Tranche Amount”: as defined in Section 2.25(b).

 

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking and other customary advisor fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking and other customary
advisor fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

 

21

 

 

“Non-Consenting Lender”: as defined in Section 10.1.

 

“Non-Excluded Taxes”: as defined in Section 2.19(a).

 

“Non-U.S. Lender”: as defined in Section 2.19(e).

 

“Non-Wholly Owned Subsidiary”:  any Domestic Subsidiary that is not a Wholly
Owned Subsidiary.  

 

“Notes”: the collective reference to any promissory note evidencing Loans,
substantially in the form of Exhibit H-1 in the case of a Note with respect to a
Term Loan and substantially in the form of Exhibit H-2 in the case of a Note
with respect to Revolving Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of (a) Specified Swap Agreements, a Person that is a Lender or an
Affiliate of a Lender at the time such Specified Swap Agreement is entered into
(or, in respect of any Swap Agreement entered into prior to the Closing Date,
any Person that is a Lender or an Affiliate of a Lender on the Closing Date),
notwithstanding whether such Person subsequently ceases at any time to be a
Lender or an Affiliate thereof under this Agreement for any reason, and (b)
Specified Cash Management Agreements, any Affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement, any Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise; provided that for purposes of
determining any Guarantee Obligations of any Subsidiary Guarantor pursuant to
the Guarantee and Collateral Agreement, the definition of “Obligations” shall
not create any guarantee by any Subsidiary Guarantor of (or grant of security
interest by any Subsidiary Guarantor to support, if applicable) any Excluded
Swap Obligations of such Subsidiary Guarantor.

 

“Offered Loans”: as defined in Section 2.26(c).

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.

 

“Participant”: as defined in Section 10.6(c).

 

22

 

 

“Participant Register”: as defined in Section 10.6(c).

 

“Patriot Act”: as defined in Section 10.17.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Pension Plan”: any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

 

“Permitted Acquisition”: as defined in Section 7.7(h).

 

“Permitted Investors”: the Management Group.

 

“Permitted Refinancing”: with respect to any Indebtedness of any person, any
modification, refinancing, refunding, replacement, renewal or extension of such
Indebtedness, in whole or in part; provided, that (i) in the case of any
modification, refinancing, refunding, replacement, renewal or extension of
Indebtedness assumed pursuant to Section 7.2(q), no person that is not an
obligor with respect to such Indebtedness immediately prior to such
modification, refinancing, refunding, replacement, renewal or extension shall be
an obligor with respect to such Indebtedness after giving effect to such
modification, refinancing, refunding, replacement, renewal or extension, (ii)
the final maturity and weighted average life to maturity of such Indebtedness
shall not be shortened as a result of such modification, refinancing, refunding,
replacement, renewal or extension, (iii) in the case of any modification,
refinancing, refunding, replacement, renewal or extension of Indebtedness
incurred pursuant Section 7.2(e), the other material terms and conditions of
such Indebtedness after giving effect to such modification, refinancing,
refunding, replacement, renewal or extension, taken as a whole, including the
collateral if any securing such Indebtedness, shall not be materially more
restrictive as determined by the Borrower in good faith, (iv) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, replaced, renewed or extended except by an amount (such
amount, the “Additional Permitted Amount”) equal to unpaid accrued interest and
premium thereon at such time plus reasonable fees and expenses incurred in
connection with such modification, refinancing, refunding, replacement, renewal
or extension and (v) for the avoidance of doubt, the Indebtedness being so
modified, refinanced, refunded, replaced, renewed or extended is paid down (or
commitments in respect thereof are reduced) on a dollar-for-dollar basis by such
Permitted Refinancing (other than by the Additional Permitted Amount).

 

“Permitted Sale and Leaseback”: the sale and leaseback of the property located
at 1425 North Washington Street, Spokane, Washington.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.

 

23

 

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

 

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

 

“Pro Forma Statement of Operations”: as defined in Section 4.1(a).

 

“Prohibited Transaction”: as described in Section 406 of ERISA and Section
4975(c)(1) of the Code.

 

“Properties”: as defined in Section 4.17(a).

 

“Proposed Change”: as defined in Section 10.1.

 

“Proposed Discounted Prepayment Amount”: as defined in Section 2.26(b).

 

“Qualifying Lenders”: as defined in Section 2.26(d).

 

“Qualifying Loans”: as defined in Section 2.26(d).

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries.

 

“Reference Banks” means two or more banks as may be appointed by the
Administrative Agent (and agreed by such bank) in consultation with the
Borrower.

 

“Refinancing”: the repayment in full of the indebtedness under the Existing
Credit Agreement and the termination in full of all commitments, security
interests and guarantees in connection therewith.

 

“Refinancing Indebtedness”: as defined in Section 7.2(a).

 

“Register”: as defined in Section 10.6(b)(iv).

 

“Regulation S-X”: Regulation S-X of the Securities Act of 1933, as amended from
time to time.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Restricted
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans or reduce the Revolving Commitments pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

24

 

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business, other than
current assets.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business, other than current assets.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if the Borrower enters into a legally binding commitment to reinvest the
Net Cash Proceeds from such Reinvestment Event within such 12-month period, the
date that is 180 days after the end of such 12-month period) and (b) the date on
which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire or repair assets useful in the Borrower’s business, other than
current assets, with all or any portion of the relevant Reinvestment Deferred
Amount.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replaced Revolving Facility”: as defined in Section 10.1.

 

“Replacement Revolving Facility”: as defined in Section 10.1.

 

“Replaced Term Loans”: as defined in Section 10.1.

 

“Replacement Term Loans”: as defined in Section 10.1.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
the regulations issued pursuant to Section 4043(b) of ERISA.

 

“Required Lenders”: the holders of more than 50% of the sum of (a) the aggregate
unpaid principal amount of the Term Loans then outstanding and (b) the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.  

 

25

 

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $150,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
the outstanding principal amount of such Revolving Lender's Revolving Loans and
its L/C Obligations at such time.  

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding; provided, that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.

 

“Revolving Termination Date”: September 9, 2019.

 

“Rollover Letters of Credit”: the letters of credit identified on Schedule 1.1C.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, the U.S. Department of Commerce or the U.S. Department of
the Treasury, (b) any Person operating, organized or resident in a jurisdiction
subject to any Sanctions or (c) any Person Controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the U.S. Department of
Commerce or the U.S. Department of the Treasury.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

26

 

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Issuing Lender, the Lenders and any Affiliate of any Lender to which Obligations
are owed by any Loan Party (including, (i) with respect to Specified Swap
Agreements, any Person that is a Lender or an Affiliate of a Lender at the time
such Specified Swap Agreement is entered into (or, in respect of any Swap
Agreement entered into prior to the Closing Date, any Person that is a Lender or
an Affiliate of a Lender on the Closing Date), and (ii) any Lender or any
Affiliate of any Lender party to a Specified Cash Management Agreement,
notwithstanding in each of clauses (i) and (ii) whether such Person subsequently
ceases at any time to be a Lender or an Affiliate thereof under this Agreement
for any reason).

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, any Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, or bank card products
or services provided in connection therewith, including in connection with any
automated clearing house transfers of funds or any similar transactions between
any Loan Party and any Lender or an Affiliate thereof, which has been designated
by such Lender and the Borrower, by notice to the Administrative Agent not later
than 90 days after the execution and delivery by such Loan Party (or, if
executed prior to the Closing Date, not later than 90 days after the Closing
Date), as a “Specified Cash Management Agreement”.

 

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by any Loan Party and
any Person that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into (or, in respect of any Swap Agreement entered into
prior to the Closing Date, any Person that is a Lender or an Affiliate of a
Lender on the Closing Date), notwithstanding whether such Person subsequently
ceases at any time to be a Lender or an Affiliate thereof under this Agreement
for any reason.

 

“Subordinated Indebtedness”: any Indebtedness of any Group Member that is
subordinated in right of payment to the Obligations.

 

27

 





 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each direct or indirect Material Restricted Subsidiary
of the Borrower (other than any Foreign Subsidiary, Disregarded Domestic
Subsidiary, Non-Wholly Owned Subsidiary or Captive Insurance Subsidiary) that
becomes a party to the Guarantee and Collateral Agreement pursuant to Section
5.1(a) or 6.10(c).

 

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any of its Restricted Subsidiaries shall be a “Swap Agreement”.

 

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Term Commitments is
$200,000,000.

 

“Term Lenders”: each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loan”: the Loans made pursuant to Section 2.1.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transaction Expenses”: any non-recurring fees or expenses incurred or paid by
any Group Member in connection with the Transactions.

 

“Transactions”: the entering into of the Loan Documents and the initial
borrowings hereunder and the payments of fees, commissions and expenses in
connection with each of the foregoing.

 

28

 

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Unrestricted Subsidiary”: any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.11.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
described in Sections 4203 and 4205, respectively, of ERISA.

 

1.2.          Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)          As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to the Borrower or any of its Restricted Subsidiaries not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that except as expressly specified in the definition of Consolidated
EBITDA, notwithstanding anything to the contrary herein, all accounting or
financial terms used herein shall be construed, and all financial computations
pursuant hereto shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Restricted Subsidiaries at “fair
value”, as defined therein), (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time. In the event that any Accounting Change (as defined below) shall occur
and such change results in a change in the method of determination or
calculation under this Agreement, then the Borrower and the Administrative Agent
agree to enter into good faith negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Change with the
desired result that the criteria for evaluating the Borrower and its Restricted
Subsidiaries consolidated financial condition shall be the same after such
Accounting Change as if such Accounting Change had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all accounting
determinations and computations made hereunder (including under Section 7.1 and
the definitions used in such calculation) shall continue to be calculated or
construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.  Unless otherwise expressly provided, Section 7.1 and all
defined financial terms shall be computed on a consolidated basis for the
Borrower and its Restricted Subsidiaries, in each case without duplication.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, for the purposes of calculating compliance with any covenant in this
Agreement or any other Loan Document, no effect shall be given to any change in
GAAP arising out of a change described in the Proposed Accounting Standards
Update to Leases (Topic 840) dated August 17, 2010 or a substantially similar
pronouncement.

 

29

 

 

(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

SECTION 2.          AMOUNT AND TERMS OF COMMITMENTS

 

2.1.          Term Commitments. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan to the Borrower on the Closing
Date in an amount equal to its Term Commitment. The Term Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.12.

 

2.2.          Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit F (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time, (a) two Business Days prior to the anticipated Closing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the anticipated Closing
Date, in the case of ABR Loans) requesting that the Term Lenders make the Term
Loans on the Closing Date and specifying the amount to be borrowed or continued.
Upon receipt of such notice the Administrative Agent shall promptly notify each
Term Lender thereof. Not later than 9:00 A.M., New York City time, on the
Closing Date each Term Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the Term
Loan or Term Loans to be made by such Lender; provided, that if any Term Lender
has not funded its Term Loan by 9:00 A.M., New York City time on the Closing
Date and has not indicated to the Administrative Agent that it will not be
funding its Term Loan, the Administrative Agent is authorized to advance such
Term Lender’s Term Loan; provided further, that such Term Lender shall fund its
Term Loan no later than 12:00 Noon, New York City time on the Closing Date. The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.

 

2.3.          Repayment of Term Loans. Subject to adjustment as a result of
prior payments in accordance with the terms of this Agreement, the Borrower
shall repay, and there shall become due and payable (together with accrued
interest thereon), on the last Business Day of each fiscal quarter listed below,
commencing on December 31, 2014, the aggregate principal amount of Term Loans
indicated opposite such fiscal quarter:

 



30

 

 

Fiscal Quarter  Amortized Payment of Term Loans  December 2014  $1,250,000 
March 2015  $1,250,000  June 2015  $1,250,000  September 2015  $1,250,000 
December 2015  $2,500,000  March 2016  $2,500,000  June 2016  $2,500,000 
September 2016  $2,500,000  December 2016  $3,750,000  March 2017  $3,750,000 
June 2017  $3,750,000  September 2017  $3,750,000  December 2017  $5,000,000 
March 2018  $5,000,000  June 2018  $5,000,000  September 2018  $5,000,000 
December 2018  $5,000,000  March 2019  $5,000,000  June 2019  $5,000,000 



 

Any remaining unpaid principal amount of Term Loans shall be due and payable on
the Maturity Date.

 

2.4.          Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding, does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.

 

(b)          The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

 

31

 

 

2.5.          Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided, that the Borrower shall give the Administrative Agent
irrevocable notice in the form of Exhibit F (which notice must be received by
the Administrative Agent prior to (a) 12:00 Noon, New York City time, three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) 12:00 Noon, New York City time on the Business Day of the
requested Borrowing Date, in the case of ABR Loans), specifying (i) the amount
and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date
and (iii) in the case of Eurodollar Loans, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Period therefor.
Each borrowing under the Revolving Commitments shall be in an amount equal to
(x) in the case of ABR Loans, $500,000 or a whole multiple thereof (or, if the
then aggregate Available Revolving Commitments are less than $500,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $2,500,000 or a whole
multiple of $500,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon (or in the case of ABR Loans
borrowed on same day notice, 2:30 P.m.), New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Notwithstanding the foregoing, solely with respect to the
Revolving Loans made on the Closing Date (other than ABR Loans made on same day
notice), not later than 9:00 A.M., New York City time, on the Closing Date each
Revolving Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to its pro rata share of
such Revolving Loans; provided, that if any Revolving Lender has not funded its
pro rata share of such Revolving Loans by 9:00 A.M., New York City time on the
Closing Date and has not indicated to the Administrative Agent that it will not
be funding its pro rata share of such Revolving Loans, the Administrative Agent
is authorized to advance such Revolving Lender’s pro rata share of such
Revolving Loans; provided further, that such Revolving Lender shall fund its pro
rata share of applicable Revolving Loans (including any ABR Loans made on same
day notice) no later than 12:00 Noon (or in the case of ABR Loans borrowed on
same day notice, 2:30 P.m.), New York City time on the Closing Date. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

 

2.6.          [Reserved].

 

2.7.          [Reserved].

 

2.8.          Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.

 

(b)         The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

2.9.          Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided, that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments. Each notice delivered by the Borrower pursuant
to this Section 2.9 shall be irrevocable; provided, that such notice may state
that it is conditioned upon the effectiveness of other credit facilities,
settlement of an offering of securities or a Change in Control, in each case,
which such notice may be revoked by the Borrower (by notice to the
Administrative Agent no later than 10:00 A.M., New York City time, on the
specified effective date) if such condition is not satisfied. Any such reduction
shall be in an amount equal to $1,000,000, or a whole multiple thereof, and
shall reduce permanently the Revolving Commitments then in effect. 



 



32

 

 

2.10.         Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
notice delivered to the Administrative Agent no later than 12:00 Noon, New York
City time, three Business Days prior thereto, in the case of Eurodollar Loans,
and no later than 12:00 Noon, New York City time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.20. Each notice delivered by the
Borrower pursuant to this Section 2.10 such notice shall be due and payable on
the date specified shall be irrevocable; provided, that such notice may state
that it is conditioned upon the occurrence of one or more events specified
therein, which such notice may be revoked by the Borrower (by notice to the
Administrative Agent no later than 10:00 A.M., New York City time, on the
specified effective date) if such condition is not satisfied. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in herein,
together with (except in the case of Revolving Loans that are ABR Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
shall be in an aggregate principal amount of $1,000,000 (or, if the Term Loans
then outstanding are less than $1,000,000, such lesser amount). Amounts to be
applied in connection with prepayments and Commitment reductions made pursuant
to this Section 2.10 shall be applied, in the case of Term Loans, to the
prepayment of the Term Loans in accordance with Section 2.17(b) and as directed
by the Borrower (or, absent such direction, in direct order of maturity) and, in
the case of Commitment reductions, to reduce permanently the Revolving
Commitments.

 

2.11.        Mandatory Prepayments. (a) If any Indebtedness shall be incurred by
the Borrower or any of its Restricted Subsidiaries (excluding any Indebtedness
permitted by Section 7.2 (other than Refinancing Indebtedness)), an amount equal
to 100% of the Net Cash Proceeds thereof shall be applied within one Business
Day of the date of such issuance or incurrence toward the prepayment of the Term
Loans as set forth in Section 2.11(d).

 

(b)           If on any date the Borrower or any of its Restricted Subsidiaries
shall have received Net Cash Proceeds of at least $5,000,000 in any fiscal year
from any Asset Sales or Recovery Events then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied within
one Business Day of such date toward the prepayment of the Term Loans as set
forth in Section 2.11(d); provided, that notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.11(d).

 

(c)           [Reserved].

 

(d)           Partial prepayments of the Term Loans pursuant to Section 2.11
shall be applied in accordance with Section 2.17(b) first, to the next eight
installments thereof scheduled to be paid in direct order, and second, to the
remaining installments on a pro rata basis (other than the repayment to be made
on the Maturity Date). The application of any prepayment pursuant to Section
2.11 shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 2.11 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

 

33

 

 

(e)           Notwithstanding any other provisions of Section 2.11, to the
extent any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary or the Net Cash Proceeds of any Recovery Event received by a Foreign
Subsidiary are prohibited or delayed by any applicable local law (including,
without limitation, financial assistance, corporate benefit restrictions on
upstreaming of cash intra group and the fiduciary and statutory duties of the
directors of such Foreign Subsidiary) from being repatriated or passed on to or
used for the benefit of the Borrower or any applicable Domestic Subsidiary or if
the Borrower has determined in good faith that repatriation of any such amount
to the Borrower or any applicable Domestic Subsidiary would have material
adverse tax consequences (including a material acceleration of the point in time
when such earnings would otherwise be taxed) with respect to such amount, the
portion of such Net Cash Proceeds so affected will not be required to be applied
to prepay the Term Loans at the times provided in this Section 2.11 but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation or the passing on to or
otherwise using for the benefit of the Borrower or the applicable Domestic
Subsidiary, or the Borrower believes in good faith that such material adverse
tax consequence would result, and once such repatriation of any of such affected
Net Cash Proceeds is permitted under the applicable local law or the Borrower
determines in good faith such repatriation would no longer have such material
adverse tax consequences, such repatriation will be promptly effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
five Business Days after such repatriation) applied (net of additional taxes
payable or reasonably estimated to be payable as a result thereof) to the
prepayment of the Term Loans pursuant to Section 2.11 (provided that no such
prepayment of the Term Loans pursuant to Section 2.11 shall be required in the
case of any such Net Cash Proceeds the repatriation of which the Borrower
believes in good faith would result in material adverse tax consequences, if on
or before the date on which such Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to a
Reinvestment Notice, the Borrower applies an amount equal to the amount of such
Net Cash Proceeds to such reinvestments or prepayments as if such Net Cash
Proceeds had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds had been repatriated (or, if less, the Net
Cash Proceeds that would be calculated if received by such Foreign Subsidiary).
 

 

(f)            Notwithstanding anything to the contrary contained in this
Section 2.11, if any Term Lender shall notify the Administrative Agent (i) on
the date of such prepayment, with respect to any prepayment under Section
2.11(a) or (b) or (ii) at least one Business Day prior to the date of a
prepayment under Section 2.11(c) that it wishes to decline its share of such
prepayment, such share (the “Declined Prepayment Amount”) may be retained by the
Borrower.  

 

2.12.        Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice in the form of Exhibit G of such
election no later than 1:00 P.M., New York City time, on the Business Day
preceding the proposed conversion date; provided, that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
in the form of Exhibit G of such election no later than 1:00 P.M., New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor);
provided, that no ABR Loan under a particular Facility may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

34

 

 

(b)          Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent in the form of Exhibit G, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided, that no Eurodollar Loan under a particular Facility may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
continuations; provided further, that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.13.        Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that no more than ten Eurodollar
Tranches shall be outstanding at any one time.

 

2.14.        Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

 

(c)           (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding overdue Loans and
Reimbursement Obligations shall bear interest at a rate per annum equal to (x)
in the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2.0% or (y) in the
case of Reimbursement Obligations, the rate applicable to ABR Loans under the
Revolving Facility plus 2.0%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans under the
relevant Facility plus 2.0% (or, in the case of any such other amounts that do
not relate to a particular Facility, the rate then applicable to ABR Loans under
the Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided, that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.

 

2.15.        Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurodollar Rate shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

35

 

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).

 

2.16.        Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

 

(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower in the absence
of manifest error) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means (including, without limitation, by means
of an Interpolated Rate) do not exist for ascertaining the Eurodollar Base Rate
or the Eurodollar Rate for such Interest Period, or

 

(b)           the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Base Rate or the Eurodollar Rate, as applicable, determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

 

2.17.         Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective Term
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

 

(b)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of the Term
Loans, pro rata based upon the respective then remaining principal amounts
thereof. Except as otherwise may be agreed by the Administrative Agent and the
Required Lenders, any prepayment of Loans shall be applied to the then
outstanding Term Loans on a pro rata basis regardless of Type. Amounts prepaid
on account of the Term Loans may not be reborrowed. For the avoidance of doubt,
no payment made to any Lender pursuant to Section 2.26 shall be subject to this
Section 2.17(b).

 

(c)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.

 

36

 

 

(d)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(e)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

 

(f)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

(g)           If any Lender shall fail to make any payment required to be made
by it pursuant to Sections 2.4, 3.1, 2.17(e), 2.17(f) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Issuing Lender to satisfy such Lender’s obligations to
it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

37

 

  

2.18.        Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Closing Date:

 

(i)          shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for the excluded taxes described in the first
sentence of Section 2.19, taxes imposed pursuant to FATCA and changes in the
rate of tax on the overall net income of such Lender);

 

(ii)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

(iii)        shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans (or, in the case of (i), any Loan) or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, within 10 days after receipt of an invoice
therefor, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

 

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the Closing Date shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

 

(c)           Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, in each case shall be
deemed to be a change in a Requirement of Law, regardless of the date enacted,
adopted or issued. 

 

38

 

  

(d)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided,
that if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

2.19.        Taxes. (a) All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes, franchise
taxes (imposed in lieu of net income taxes), branch-level income tax and branch
profits taxes imposed on the Administrative Agent or any Lender by the United
States (or any jurisdiction thereof) or as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document); provided, that if any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender as determined in good
faith by the applicable withholding agent, (i) such amounts shall be paid to the
relevant Governmental Authority in accordance with applicable law and (ii) the
amounts so payable by the applicable Loan Party to the Administrative Agent or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement as if such withholding or
deduction had not been made; provided further, that the Borrower shall not be
required to increase any such amounts payable to the Administrative Agent or any
Lender with respect to any Non-Excluded Taxes (w) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (e) or (f) of this
Section (x) that are United States withholding taxes imposed on amounts payable
to such Lender at the time such Lender becomes a party to this Agreement, or
designates a new lending office except to the extent that such Lender (or its
assignor if any) was entitled, at the time of such change in lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such Non-Excluded Taxes pursuant to this paragraph or (y) that are imposed
pursuant to FATCA.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If (i) the Borrower fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure, in the case of (i) and (ii), or any such direct imposition of tax,
excluding interest and penalties caused by the willful misconduct or gross
negligence of the Administrative Agent or any Lender, in the case of (iii).

 

39

 

 

(d)           Each Lender shall indemnify the Administrative Agent for the full
amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

 

(e)           Any Lender that is entitled to an exemption from or reduction of
withholding tax or backup withholding tax under the law of any applicable
jurisdiction with respect to payments under the Loan Documents shall deliver to
the Borrower and the Administrative Agent at any time or times reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation as prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent to permit such payments to
be made without such withholding tax or backup withholding tax or at a reduced
rate.

 

Without limiting the generality of the foregoing, any Lender that is not a
“United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Non-U.S. Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)          duly completed signed originals of Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility for benefits of
an income tax treaty to which the United States is a party,

 

(ii)         duly completed signed originals of Internal Revenue Service Form
W-8ECI (or any successor forms),

 

(iii)        in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a signed
original certificate, in substantially the form of Exhibit E-1, or any other
form approved by the Administrative Agent and the Borrower, to the effect that
such Non-U.S. Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Non-U.S. Lender’s conduct of a United States trade or business and (y) duly
completed signed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any successor forms),

 

(iv)        to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), a signed original Internal Revenue Service
Form W-8IMY, accompanied by a signed original Form W-8ECI, W-8BEN, W-8BEN-E, a
certificate in substantially the form of Exhibit E-2, Exhibit E-3 or Exhibit
E-4, as applicable, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Non-U.S. Lender is a
partnership (and not a participating Lender) and one or more partners of such
Non-U.S. Lender are claiming the portfolio interest exemption, such Non-U.S.
Lender may provide a certificate, in substantially the form of Exhibit E-2, on
behalf of such beneficial owner(s), or

40

 

  

(v) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

 

Any Lender that is a “United States person” (within the meaning of Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter as prescribed by applicable law or
upon the request of the Borrower or the Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9 certifying that
it is not subject to backup withholding.

 

Each Lender shall, from time to time after the initial delivery by Lender of the
forms described above, whenever a lapse in time or change in such Lender’s
circumstances renders such forms, certificates or other evidence so delivered
obsolete, expired or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Non-U.S. Lender’s status or that such Lender is entitled to an exemption from or
reduction in withholding tax or backup withholding tax with respect to payments
under any Loan Document or (2) notify the Administrative Agent and the Borrower
of the invalidity of any previously delivered forms, certifications, or other
evidence (including invalidity due to a change in the Lender’s status as the
beneficial owner (for United States tax purposes) of any payments (or portions
thereof) due under the Loan Documents) and its inability to deliver any such
forms, certificates or other evidence.

 

Each Lender on or prior to the date on which such Lender becomes a Lender
hereunder and from time to time thereafter, either upon the request of the
Borrower or the Administrative Agent or its agents or upon the expiration or
obsolescence of any previously delivered documentation, shall furnish to the
Borrower and the Administrative Agent any documentation that is required under
FATCA to enable the Borrower or the Administrative Agent to determine and
execute its obligations, duties and liabilities with respect to FATCA, including
but not limited to any taxes it may be required to withhold in respect of FATCA.

 

(f)           A Lender that is entitled to an exemption from or reduction of
non-United States withholding tax with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided, that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 

41

 

 

(g)           If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Loan Party or any other Person.

 

(h)           The Borrower and the Administrative Agent shall reasonably
cooperate to provide any information reasonably requested by the Borrower or the
Administrative Agent, respectively, for the purpose of complying with the
requirements of Code Sections 1271 through 1275 and the Treasury Regulations
promulgated thereunder. Neither the Borrower nor the Administrative agent shall
indemnify each other or any other Person with respect to, or provide any
guarantee concerning the accuracy of, information provided pursuant to the
preceding sentence.

 

(i)            The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

2.20.        Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment (including any payment made to a Lender in connection with a forced
assignment by such Lender of Loans in accordance with Section 2.22(b) or Section
10.1) of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.21.        Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18 or 2.19(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no material economic, legal or
regulatory disadvantage; provided further, that nothing in this Section shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.18 or 2.19(a).

 

42

 

 

2.22.        Mitigation Obligations; Replacement of Lenders.

 

(a)       If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.19(a), then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.18 or
2.19(a), as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.19(a), or if any Lender becomes a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon three Business Days’ written notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6; provided that such Lender shall be deemed to have executed the
applicable Assignment and Assumption), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including amounts
payable pursuant to Section 2.20), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.18 or payments required
to be made pursuant to Section 2.19(a), such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

2.23.        Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.8(a);

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.1); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

 

(c)           if any L/C Obligation exists at the time such Lender becomes a
Defaulting Lender then:

 

43

 

 

(i)          all or any part of the L/C Obligation of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Aggregate Exposure Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
L/C Obligation does not exceed the total of all non-Defaulting Lenders’
Commitments;

 

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Lender only the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Obligation (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 8 for so long as such L/C Obligation is outstanding;

 

(iii)        if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligation pursuant to Section 2.23(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Obligation during the period such
Defaulting Lender’s L/C Obligation is cash collateralized;

 

(iv)        if the L/C Obligation of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Aggregate Exposure Percentages; and

 

(v)         if all or any portion of such Defaulting Lender’s L/C Obligation is
neither reallocated nor cash collateralized pursuant to Section 2.23, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such L/C Obligation) and letter of
credit fees payable under Section 3.3(a) with respect to such Defaulting
Lender’s L/C Obligation shall be payable to the Issuing Lender until and to the
extent that such L/C Obligation is reallocated and/or cash collateralized; and

 

(d)          so long as such Lender is a Defaulting Lender, the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding L/C Obligation will be 100% covered by the Commitments of the
non-Defaulting Lenders, including obligations to participate in Letters of
Credit, and/or cash collateral will be provided by the Borrower in accordance
with Section 2.23(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.23(c)(i) (and such Defaulting Lender shall not
participate therein).

 

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligation of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Aggregate
Exposure Percentage.

 

44

 

 

2.24.        Incremental Facility. (a) The Borrower may from time to time amend
this Agreement in order to provide to the Borrower additional revolving loan
facilities and/or increased revolving commitments in respect of the Revolving
Facility or any other existing revolving facility hereunder (each, an
“Incremental Revolving Facility”) and additional term loan facilities hereunder
(each, an “Incremental Term Facility”; together with any Incremental Revolving
Facility, the “Incremental Facilities”), provided that (i) the aggregate
principal amount of the Incremental Facilities shall not exceed $200,000,000,
plus additional amounts to the extent the Consolidated First Lien Net Leverage
Ratio (determined (x) on a pro forma basis after giving effect to the provision
of such Incremental Facility, (y) assuming such Incremental Facility is fully
drawn as of such date and (z) disregarding the proceeds of such Incremental
Facility in calculating such leverage ratio (it being understood that, if
applicable, the use of such proceeds shall be given pro forma effect in such
calculation)) as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered to the Administrative Agent and
the Lenders pursuant to Section 6.1(a) or (b) is less than 2.25:1.00, (ii) each
Incremental Facility shall be in a minimum aggregate principal amount of
$25,000,000, (iii) the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 7.1 after giving effect to the
incurrence of such Incremental Facility, such compliance to be determined (x) on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.1(a) or (b) as though
such incurrence had been consummated as of the first day of the fiscal period
covered thereby, (y) assuming such Incremental Facility is fully drawn as of
such date and (z) disregarding the proceeds of such Incremental Facility in
calculating such leverage ratio (it being understood that, if applicable, the
use of such proceeds shall be given pro forma effect in such calculation) and
(iv) at the time and after giving effect to the incurrence of any Incremental
Facility, no Event of Default shall have occurred and be continuing; provided
that, in the event that any tranche of an Incremental Term Facility is used to
finance a Permitted Acquisition and to the extent the Additional Lenders
participating in such tranche of an Incremental Term Facility agree, the
foregoing clause (iv) shall be tested solely at the time of the execution of the
acquisition agreement related to such Permitted Acquisition. The Loans and
Commitments in respect of any Incremental Facility and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral and guaranteed on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents. Each Incremental Term Facility must have a weighted average life
to maturity which is the same or longer than the then remaining weighted average
life to maturity of the Term Facility (provided that any Incremental Term
Facility may amortize in an amount such that it is fungible with the Term Loan
Facility) and a final maturity no earlier than the Final Maturity Date.
Incremental Facilities will be entitled to prepayments and voting rights on the
same basis as the comparable Facility unless the applicable Incremental Facility
Amendment specifies a lesser treatment. Each Incremental Revolving Facility
shall have a final maturity no earlier than the Final Revolving Termination
Date. The Applicable Margin (including all upfront or similar fees or original
issue discount payable to all Lenders providing such Incremental Facility and
any Eurodollar or ABR floor applicable to such Incremental Facility) relating to
such Incremental Facility shall be on such terms as are reasonably satisfactory
to the Administrative Agent, the Borrower and the Lenders providing such
Incremental Facility. The terms of the applicable Incremental Facility shall be
as set forth in the applicable Incremental Facility Amendment; provided that (i)
other than amortization (with respect to any Incremental Term Facility), pricing
or maturity date, each Incremental Facility shall have the same terms as the
Term Facility or the Revolving Facility, as applicable, or such terms as are
reasonably satisfactory to the Administrative Agent and the Borrower and (ii) no
Incremental Revolving Facility shall have any amortization. In the case of any
Incremental Revolving Facility that increases the commitments under the
Revolving Facility or any other existing revolving credit facility hereunder,
the manner in which such increase is implemented shall be reasonably
satisfactory to the Administrative Agent. At no time shall there be Revolving
Commitments hereunder (including revolving commitments in respect of any
Incremental Revolving Facility, Extended Revolving Commitments and any original
Revolving Commitments) that have more than four different maturity dates.

 

45

 

 

(b)           An Incremental Facility shall be made available hereunder upon
delivery to the Administrative Agent of notice thereof executed by the Borrower.
Any additional bank, financial institution, existing Lender or other Person that
elects to extend loans or commitments under an Incremental Facility shall be
reasonably satisfactory to the Borrower (any such bank, financial institution,
existing Lender or other Person being called an “Additional Lender”) and, if not
already a Lender, shall (i) be subject to the consent (not to be unreasonably
withheld or delayed) of the Administrative Agent, the Issuing Lender (to the
extent such consent would be required with respect to an assignment to such
Additional Lender pursuant to Section 10.6) and (ii) become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Additional Lender and the Administrative Agent. No Incremental
Facility Amendment shall require the consent of any Lenders other than the
Additional Lenders with respect to such Incremental Facility Amendment. No
Lender shall be obligated to provide any Incremental Facility, unless it so
agrees. Commitments in respect of any Incremental Facility shall become
Commitments under this Agreement. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section (including to provide for voting
provisions applicable to the Additional Lenders). The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders, be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) that at the
time and after giving effect to the incurrence of any Incremental Facility and
the use of proceeds thereof, each of the representations and warranties made by
any Loan Party in or pursuant to the Loan Documents shall be true and correct in
all material respects (or in all respects if qualified by materiality) on and as
of such date as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or in all respects
if qualified by materiality) on and as of such earlier date; provided that, in
the event that any tranche of an Incremental Term Facility is used to finance a
Permitted Acquisition and to the extent the Additional Lenders participating in
such tranche of an Incremental Term Facility agree, the foregoing shall be
limited to customary “specified representations” and those representations
included in the acquisition agreement related to such Permitted Acquisition that
are material to the interests of the Lenders and only to the extent that the
Borrower or its applicable Subsidiary has the right to terminate its obligations
(or decline to consummate the acquisition) under such acquisition agreement as a
result of a breach of such representations. The proceeds of any Incremental
Facility will be used only for general corporate purposes (including, for the
avoidance of doubt, Permitted Acquisitions and other Investments and Restricted
Payments).

 

46

 

 

2.25.        Extensions of Term Loans and Revolving Commitments. (a)
Notwithstanding anything to the contrary in this Agreement, pursuant to one or
more offers (each, an “Extension Offer”) made from time to time by the Borrower
to all Lenders of Term Loans with a like maturity date or Revolving Commitments
with a like maturity date, in each case on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Term Loans or Revolving
Commitments with a like maturity date, as the case may be) and on the same terms
to each such Lender, the Borrower is hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date of each such Lender’s Term
Loans and/or Revolving Commitments and otherwise modify the terms of such Term
Loans and/or Revolving Commitments pursuant to the terms of the relevant
Extension Offer (including by increasing the interest rate or fees payable in
respect of such Term Loans and/or Revolving Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans or
Revolving Commitments, as applicable, in each case as so extended, as well as
the original Term Loans and the original Revolving Commitments (in each case not
so extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted, and any Extended Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of Revolving
Commitments from which they were converted), so long as the following terms are
satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders, (ii) except as to interest rates, fees and final
maturity (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Revolving Commitment of any Revolving Lender that
agrees to an extension with respect to such Revolving Commitment extended
pursuant to an Extension (an “Extended Revolving Commitment”; and the Loans
thereunder, “Extended Revolving Loans”), and the related outstandings, shall be
a Revolving Commitment (or related outstandings, as the case may be) with the
same terms as the original Revolving Commitments (and related outstandings);
provided that (x) subject to the provisions of Section 3.1(c) to the extent
dealing with Letters of Credit which mature or expire after a maturity date when
there exist Extended Revolving Commitments with a longer maturity date, all
Letters of Credit shall be participated in on a pro rata basis by all Lenders
with Revolving Commitments in accordance with their Revolving Percentages (and
except as provided in Section 3.1(c), without giving effect to changes thereto
on an earlier maturity date with respect to Letters of Credit theretofore
incurred or issued) and all borrowings under Revolving Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Revolving Commitments (and
related outstandings) and (B) repayments required upon the maturity date of the
non-extending Revolving Commitments) and (y) at no time shall there be Revolving
Commitments hereunder (including Extended Revolving Commitments, any revolving
commitments under any Incremental Revolving Facility and any original Revolving
Commitments) that have more than four different maturity dates, (iii) except as
to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iv), (v) and (vi), be determined between the
Borrower and set forth in the relevant Extension Offer), the Term Loans of any
Term Lender that agrees to an extension with respect to such Term Loans extended
pursuant to any Extension (“Extended Term Loans”) shall have the same terms as
the tranche of Term Loans subject to such Extension Offer until the maturity of
such Term Loans, (iv) the final maturity date of any Extended Term Loans shall
be no earlier than the then latest maturity date hereunder and the amortization
schedule applicable to Term Loans pursuant to Section 2.3 for periods prior to
the Term Loan Maturity Date, as applicable, may not be increased, (v) the
weighted average life of any Extended Term Loans shall be no shorter than the
remaining weighted average life of the Term Loans extended thereby, (vi) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Commitments, as the case
may be, in respect of which Term Lenders or Revolving Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Commitments, as the case
may be, offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans or Revolving Loans, as the case may be, of such Term Lenders
or Revolving Lenders, as the case may be, shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Lenders, as the case may be, have accepted such Extension Offer, (viii) all
documentation in respect of such Extension shall be consistent with the
foregoing, (ix) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower and (x) the Minimum Tranche Amount shall be
satisfied unless waived by the Administrative Agent.

 

47

 

 

(b)           With respect to all Extensions consummated by the Borrower
pursuant to this Section, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 2.9, 2.10, 2.11 or
2.17 and (ii) no Extension Offer is required to be in any minimum amount or any
minimum increment; provided that (x) the Borrower may at its election specify as
a condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans or Revolving Commitments (as applicable) of any or all applicable
tranches be tendered and (y) no tranche of Extended Term Loans shall be in an
amount of less than $50,000,000 (or, if less, the then aggregate outstanding
amount of the Term Loans) (the “Minimum Tranche Amount”), unless such Minimum
Tranche Amount is waived by the Administrative Agent. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Commitments on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (including Sections 2.9,
2.10, 2.11 or 2.17 or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section.

 

(c)           No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to one or more of its Term Loans and/or
Revolving Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Commitments, the consent of the Issuing Lender, which
consent shall not be unreasonably withheld or delayed. All Extended Term Loans,
Extended Revolving Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral and guaranteed on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Commitments or Term Loans so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new tranches
or sub-tranches, in each case on terms consistent with this Section. Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
latest maturity date so that such maturity date is extended to the then latest
maturity date (or such later date as may be advised by local counsel to the
Administrative Agent).

 

(d)           In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.

 

2.26.        Prepayments Below Par. (a) Notwithstanding anything to the contrary
set forth in this Agreement (including Sections 2.17 or 10.7) or any other Loan
Document, the Borrower shall have the right at any time and from time to time to
prepay Term Loans to the Lenders at a discount to the par value of such Loans
and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant
to the procedures described in this Section 2.26; provided that (A) on the date
of the Discounted Prepayment Option Notice and after giving effect to the
Discounted Voluntary Prepayment, there shall be no outstanding Revolving Loans,
(B) any Discounted Voluntary Prepayment shall be offered to all Term Lenders of
a particular tranche on a pro rata basis, (C) the Borrower shall deliver to the
Administrative Agent, together with each Discounted Prepayment Option Notice, a
certificate of a Responsible Officer of the Borrower (1) stating that no Event
of Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment, (2) containing a customary representation and warranty
that there is no material non-public information as of such date, (3) stating
that each of the conditions to such Discounted Voluntary Prepayment contained in
this Section 2.26 has been satisfied and (4) specifying the aggregate principal
amount of Term Loans to be prepaid pursuant to such Discounted Voluntary
Prepayment and (D) the aggregate amount of Term Loans prepaid pursuant to this
Section 2.26 (valued at the par amount thereof) shall not exceed $100,000,000.

 



48

 

 

(b)           To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit I hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below. The Proposed Discounted Prepayment Amount of any Loans shall
not be less than $10,000,000 (unless otherwise agreed by the Administrative
Agent). The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment (A) the Proposed
Discounted Prepayment Amount for Loans to be prepaid, (B) a discount range
(which may be a single percentage) selected by the Borrower with respect to such
proposed Discounted Voluntary Prepayment equal to a percentage of par of the
principal amount of the Loans to be prepaid (the “Discount Range”), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment, which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

 

(c)           Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. On or
prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit J hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Loans to be prepaid held by such Lender with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Discount
(“Offered Loans”). Based on the Acceptable Discounts and principal amounts of
the Loans to be prepaid specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable discount for such Loans to be prepaid
(the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrower if the Borrower has selected a single
percentage pursuant to Section 2.26(b) for the Discounted Voluntary Prepayment
or (B) otherwise, the highest Acceptable Discount at which the Borrower can pay
the Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided that in the event that such Proposed
Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Voluntary Discounted Prepayment and have Qualifying Loans (as defined
below). Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

 

(d)           The Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Loans to be prepaid (or the respective portions thereof) offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that
is equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

 

49

 

 

(e)           Each Discounted Voluntary Prepayment shall be made within five
Business Days of the Acceptance Date (or such later date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (and not subject to Section 2.20), upon irrevocable
notice substantially in the form of Exhibit K hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 p.m. New York City Time, three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall (i) specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent, (ii) provide a customary representation
and warranty that there is no material non-public information at the time of
such purchase or a statement that such representation and warranty cannot be
made at such time and (iii) state that no Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment. Upon
receipt of any Discounted Voluntary Prepayment Notice, the Administrative Agent
shall promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid. The par principal amount of each Discounted Voluntary Prepayment of a
Term Loan shall be applied ratably to reduce the remaining installments of such
Term Loans.

 

(f)            To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.26(c) above)
established by the Administrative Agent and the Borrower.

 

(g)           Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice. Within one Business Day of delivery of a Discounted
Voluntary Prepayment Notice, a Lender may withdraw its offer to participate in a
Discounted Voluntary Prepayment solely if the Borrower is unable to provide a
customary representation and warranty in the Discounted Voluntary Prepayment
Notice that there is no material non-public information.

 

(h)           Nothing in this Section 2.26 shall require the Borrower to
undertake any Discounted Voluntary Prepayment.

 



50

 

 

SECTION 3.          LETTERS OF CREDIT

 



3.1.          L/C Commitment. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.4(a), agrees to issue standby letters of credit (“Letters
of Credit”) for the account of the Borrower or the Subsidiaries listed on
Schedule 3.1 (as such schedule may be updated from time to time to the
satisfaction of the Issuing Lender), and to amend or extend Letters of Credit
previously issued by it, on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided, that the Issuing Lender shall have no obligation to issue any Letter
of Credit if, after giving effect to such issuance, (i) the L/C Obligations
would exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall (i)
be denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Revolving Termination Date; provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above); provided further, that in the event any such Letter of Credit is
renewed beyond the date referred to in clause (y) above, such Letter of Credit
shall be cash collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the Issuing Lender on or prior to
the date that is five Business Days prior to the Revolving Termination Date.

 

(b)           The Issuing Lender shall not at any time be obligated to issue or
amend any Letter of Credit if such issuance or amendment would conflict with, or
cause the Issuing Lender or any L/C Participant to exceed any limits imposed by,
any applicable Requirement of Law.

 

(c)           If the maturity date in respect of any tranche of Revolving
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Commitments in respect of which the
maturity date shall not have occurred are then in effect, (x) the outstanding
Revolving Loans shall be repaid pursuant to Section 2.10 on such maturity date
in an amount sufficient to permit the reallocation of the L/C Obligations
relating to the outstanding Letters of Credit contemplated by clause (y) below
and (y) such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make payments in respect thereof pursuant to
Section 3.4) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the Revolving
Commitments in respect of such non-terminating tranches at such time (it being
understood that (A) the participations therein of Revolving Lenders under the
maturing tranche shall be correspondingly released and (B) no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), but without limiting
the obligations with respect thereto, the Borrower shall cash collateralize any
such Letter of Credit in a manner reasonably satisfactory to the Administrative
Agent and the Issuing Lender. If, for any reason, such cash collateral is not
provided or the reallocation does not occur, the Revolving Lenders under the
maturing tranche shall continue to be responsible for their participating
interests in the Letters of Credit; provided that, notwithstanding anything to
the contrary contained herein, upon any subsequent repayment of the Revolving
Loans, the reallocation set forth in clause (i) shall automatically and
concurrently occur to the extent of such repayment (it being understood that no
partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Commitments, the sublimit for Letters of Credit under
any tranche of Revolving Commitments that has not so then matured shall be as
agreed with such Revolving Lenders; provided that in no event shall such
sublimit be less than the sum of (x) the L/C Obligations of the Revolving
Lenders under such extended tranche immediately prior to such maturity date and
(y) the face amount of the Letters of Credit reallocated to such tranche of
Revolving Commitments pursuant to clause (i) above (assuming Revolving Loans are
repaid in accordance with clause (i)(x)).

 

51

 

 

(d)           The Rollover Letters of Credit shall, as of and after the Closing
Date, be deemed issued and outstanding pursuant to, and shall constitute
“Letters of Credit” for all purposes of, this Agreement; provided that the
Rollover Letters of Credit shall not be extended unless agreed by the applicable
Issuing Lender.

 

3.2.          Procedure for Issuance and Amendment of Letter of Credit. The
Borrower may from time to time request that the Issuing Lender issue or amend,
as the case may be, a Letter of Credit by delivering to the Issuing Lender and
the Administrative Agent at their respective addresses for notices specified
herein an Application therefor, completed to the satisfaction of each of the
Issuing Lender and the Administrative Agent, and such other certificates,
documents and other papers and information as the Issuing Lender may request.
Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures (including receiving information from the Administrative Agent that
there is sufficient availability under the L/C Commitment and the Revolving
Commitment) and shall promptly issue or amend, as applicable, the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue or amend any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof, amending an
existing Letter of Credit, or as otherwise may be agreed to by the Issuing
Lender and the Borrower. The Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower promptly following the issuance or amendment thereof.
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance or
amendment of each Letter of Credit (including the amount thereof).

 

3.3.          Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding undrawn and unexpired Letters of Credit at a per annum rate equal to
the Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date. In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date or amendment date, as applicable.

 

(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.



 

3.4.          L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned to it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

52

 



 

(b)           If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4 a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of Collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

 

3.5.          Reimbursement Obligation of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 1:00 P.M., New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice; provided, that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.5 that such
payment be financed with an ABR Revolving Loan in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Loan. Each such payment
shall be made to the Issuing Lender at its address for notices referred to
herein in Dollars and in immediately available funds. Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.14(b) and (y) thereafter,
Section 2.14(c).

 

53

 

 

3.6.          Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

 

3.7.          Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

3.8.          Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

3.9.          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Issuing Lender hereunder of any and all drawings
under such Letter of Credit. The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

 

SECTION 4.          REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

 

4.1.          Financial Condition. The Borrower has heretofore delivered to the
Lenders (if disclosed in SEC Filings, such statements are deemed delivered to
the Lenders) the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower, in each case (i) as of and
for the fiscal years ended December 31, 2011, December 31, 2012 and December 31,
2013, audited by and accompanied by the unqualified opinion of Ernst & Young LLP
and (ii) as of and for the fiscal quarter (and period of the fiscal year) ended
June 30, 2014, unaudited, but certified by its chief financial officer. Such
financial statements and all financial statements delivered pursuant to Sections
6.01(a) and (b) have been prepared in accordance with GAAP and present fairly
and accurately the financial condition and results of operations and cash flows
of the Borrower, in each case as of the dates and for the periods to which they
relate (subject, in the case of financial statements referred to in clause (ii),
to normal year-end audit adjustment and the absence of footnotes).

 

4.2.          No Change. Since December 31, 2013, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

54

 

 

4.3.          Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except in the case of each of (b)
through (d), to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.4.          Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the execution, delivery, performance, validity or enforceability of any of the
Loan Documents, except (i) the filings referred to in Section 4.19 or otherwise
required in order to perfect, record or maintain the security interests granted
under the Security Documents and (ii) those that, if not obtained or made, could
not reasonably be expected to have a Material Adverse Effect.

 

4.5.          No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member, except for
any such violation other than with respect to a violation of the organizational
documents of any Group Member, which could not reasonably be expected to have a
Material Adverse Effect, and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any such Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).

 

4.6.          Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Responsible Officer of the Borrower, threatened in writing by or against
any Group Member or against any of the properties or revenues of any Group
Member (a) with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.

 

4.7.          Insurance. The properties of the Group Members are insured with
financially sound and reputable insurance companies, in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are customarily insured against
by Persons engaged in the same general area by companies engaged in the same or
a similar business, and owning similar properties, as the Group Members.

.

55

 

 

4.8.          Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property except as
could not reasonably be expected to materially interfere with the conduct of
business of the Group Members, taken as a whole, and none of such property is
subject to any Lien except as permitted by Section 7.3.

 

4.9.          Intellectual Property. Each Group Member owns, is licensed to use
or possesses the right to use all material Intellectual Property necessary for
the conduct of its business as currently conducted. No claim has been asserted
in writing and is pending by any Person challenging the use of any Intellectual
Property owned by any Group Member or the validity or effectiveness of any such
Intellectual Property, nor does any Responsible Officer of the Borrower know of
any valid basis for any such claim. The conduct of the business by each Group
Member does not infringe on the rights of any Person in any material respect.

 

4.10.        Taxes. (i) Each Group Member has filed or caused to be filed all
material federal, state and other tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); and (ii) no tax Lien has been filed, and, to the knowledge of the
Borrower, no claim is being asserted, with respect to any such tax, fee or other
charge.

 

4.11.        Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

4.12.        Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters (including but not
limited to meal and rest breaks); (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member; (d) all individuals have
been properly classified as employees or contractors; (e) there is no litigation
or other proceeding pending, or to the knowledge of the Borrower, threatened,
against any Group Member arising out of employment matters; and (f) no Group
Member is subject to any consent decree arising out of employment matters.

 

56

 

 

4.13.        ERISA. Except as could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect: (i) each Plan is drafted
and has been operated and administered in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur; (iii) all
amounts required by applicable law with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with ASC Topic 715-60. The present
value of all accrued benefits under each Pension Plan (determined based on the
assumptions used by such Pension Plans pursuant to Section 430(h) of the Code)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed by more than a material amount the
value of the assets of such Pension Plan (as determined pursuant to Section
430(g) of the Code) allocable to such accrued benefits, and the present value of
all accumulated benefit obligations of all underfunded Pension Plans (based on
the assumptions used for purposes of ASC Topic 715-30) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than a material amount the fair market value of the assets of all such
underfunded Pension Plans; (iv) no Group Member nor any ERISA Affiliate has had
a complete or partial withdrawal from any Multiemployer Plan, and, to the
knowledge of the Loan Parties, none of the Loan Parties nor any ERISA Affiliate
would become subject to any liability under ERISA if the Loan Parties or any
such ERISA Affiliate were to withdraw completely from all Multiemployer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made; and (f) no such Multiemployer Plan is in
Reorganization or Insolvent.

 

4.14.        Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended from time
to time. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

4.15.        Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a) Schedule
4.15 (i) sets forth the name and jurisdiction of organization of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (ii) identifies all of the Unrestricted Subsidiaries
and (b) there are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of any Subsidiary of the Borrower, except to the extent
permitted by the Loan Documents.

 

4.16.        Use of Proceeds. The proceeds of the Loans made on the Closing Date
shall be used to satisfy the condition in Section 5.1(b). The proceeds of the
Revolving Loans and the Letters of Credit shall be used for working capital
needs and general corporate purposes of Group Members (including to finance a
portion of the Refinancing, to pay related fees and expenses, for Permitted
Acquisitions and other Investments and Restricted Payments).

 

4.17.        Environmental Matters.

 

(a)           Except as, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

 

(i)          the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
reasonably be expected give rise to liability under, any applicable
Environmental Law;

 

(ii)         each Group Member (A) is in compliance with all, and has not
violated any, applicable Environmental Laws; (B) holds all Environmental Permits
(each of which is in full force and effect) required for any of its current or
intended operations or for any property owned, leased, or otherwise operated by
it; and (C) is in compliance with all, and has not violated any, of its
Environmental Permits;

 

57

 

  

(iii)        no Group Member is aware of any past, present, or reasonably
anticipated future events, circumstances, practices, plans, or legal
requirements that could reasonably be expected to prevent it from (or increase
the burden on it of) complying with applicable Environmental Laws or obtaining,
renewing, or complying with all Environmental Permits required under such laws;

 

(iv)        Materials of Environmental Concern are not present at, on, under, in
or about any current or former Properties or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
in amounts or concentrations or under circumstances that: (A) constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law or otherwise result in costs to any Group Member; or (B)
interfere with the continuing operations of any Group Member;

 

(v)         no Group Member has received notice of any pending or threatened
Environmental Claim with regard to any of the Properties or the business
operated by the any Group Member, nor is the Borrower aware of any facts,
conditions or circumstances that could reasonably be expected to give rise to
such an Environmental Claim; and

 

(vi)        no Group Member has assumed or retained any obligations or
liabilities of any kind, fixed or contingent, known or unknown, under any
Environmental Law or with respect to any Material of Environmental Concern.

 

(b)          The Borrower has provided to the Administrative Agent true and
complete copies of all Environmental Reports that are in the possession or
control of any Group Member.

 

4.18.       Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole, contain as of the date such statement, information, document or
certificate was so furnished any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not materially misleading in light of the circumstances when made. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

4.19.        Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the certificated Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral described in the Guarantee
and Collateral Agreement, when financing statements and other filings specified
on Schedule 4.19 in appropriate form are filed in the offices specified on
Schedule 4.19, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).

 



58

 



(b) If and when delivered, each of the Mortgages, upon proper filing, shall be
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the properties
described therein and proceeds thereof, and if and when such Mortgages are filed
in the appropriate recording offices, each such Mortgage shall constitute a
fully perfected (if and to the extent perfection may be achieved by such
filings) Lien on, and security interest in, all right, title and interest of the
Loan Parties in the property subject to such Mortgage and the proceeds thereof,
as security for the Obligations (as defined in the relevant Mortgage), in each
case prior and superior in right to any other Person (except that the security
interest created in such property may be subject to the Liens permitted by
Section 7.3).

 

4.20.         Solvency. As of the Closing Date, the Loan Parties on a
consolidated basis are, and immediately after giving effect to the Transactions
and the Refinancing will be, Solvent.

 

4.21.         Anti-Terrorism Law; Anti-Corruption Laws. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, the Subsidiaries and their directors, officers,
employees and agents with applicable Anti-Terrorism Law, Anti-Corruption Laws
and Sanctions, and the Borrower and its Subsidiaries are in compliance with
applicable Anti-Terrorism Law, Anti-Corruption Laws and Sanctions in all
material respects. None of (a) the Borrower or any Subsidiary or (b) to the
knowledge of the Borrower, (i) any director, officer or employee of the Borrower
or any Subsidiary or (ii) any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person or in violation of any Sanctions. The
Transactions will not violate any applicable Anti-Terrorism Law, Anti-Corruption
Laws or Sanctions.

 

SECTION 5.          CONDITIONS PRECEDENT

 

5.1.          Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extensions of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

 

(a)          Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Borrower and each Person listed on
Schedule 1.1A, (ii) the Guarantee and Collateral Agreement, executed and
delivered by the Borrower and each Subsidiary Guarantor and (iii) an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party.

 

(b)          Refinancing. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the Refinancing shall have been (or
substantially simultaneously with the initial fundings hereunder shall be)
completed.

 

(c)          Financial Statements. The Lenders shall have received the financial
statements referred to in Section 4.1.

 

(d)          [Reserved].

 

59

 

  

(e)            Lien Searches. The Administrative Agent shall have received the
results of a recent Lien search with respect to each Loan Party, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
(A) permitted by Section 7.3 or (B) discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.

 

(f)            Fees. The Lenders, the Administrative Agent and the Lead
Arrangers shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the third Business Day prior to the Closing Date
pursuant to the Fee Letters. All such amounts will be paid with proceeds of
Loans made on the Closing Date and will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.

 

(g)           Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
charter, articles, certificate of organization or incorporation of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party (if applicable), and (ii) a long-form good standing certificate
for each Loan Party from its jurisdiction of organization (if applicable).

 

(h)           Legal Opinion. The Administrative Agent shall have received the
legal opinion of Cooley LLP, counsel to the Group Members, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(i)            Pledged Stock; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

 

(j)            Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall be in proper
form for filing, registration or recordation.

 

(k)           Solvency Certificate. The Administrative Agent shall have received
a solvency certificate from the chief financial officer of the Borrower.

 

(l)            Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2 of the Guarantee and
Collateral Agreement.

 

(m)          No Material Adverse Effect. Since December 31, 2013, no Material
Adverse Effect has occurred.

 

60

 

  

(n)          Patriot Act. Before the end of the third Business Day prior to the
Closing Date, the Administrative Agent shall have received all documentation and
other information, which has been requested in writing at least five Business
Days prior to the Closing Date, required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

(o)          Representations and Warranties; No Default. All of the
representations and warranties made by any Loan Party in the Loan Documents
shall be true and correct in all material respects (or in all respects if
qualified by materiality). No Default or Event of Default shall have occurred
and be continuing on the Closing Date or after giving effect to the extensions
of credit requested to be made on the Closing Date.

 

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.2.         Conditions to Each Extension of Credit After the Closing Date. The
agreement of each Lender (other than as agreed by the Administrative Agent and
the Additional Lenders as set forth in Section 2.24(b)) to make any extension of
credit requested to be made by it on any date, other than on the Closing Date,
is subject to the satisfaction of the following conditions precedent:

 

(a)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of such date as if made on and as of such date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or in all respects if qualified by materiality) on and as of such
earlier date.

 

(b)          No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder (other than on the Closing Date and as agreed by the Administrative
Agent and the Additional Lenders as set forth in Section 2.24(b)) shall
constitute a representation and warranty by the Borrower as of the date of such
extension of credit that the conditions contained in this Section 5.2 have been
satisfied.

 

SECTION 6.          AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Restricted Subsidiaries to:

 

6.1.        Financial Statements. Furnish to the Administrative Agent and each
Lender:

 

(a)         as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on,
in the case of audited financial statements, without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young, LLP or other independent certified public accountants
of nationally recognized standing; and

 

61

 

 

(b)          as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower as at the end
of such quarter and the related unaudited consolidated statements of income and
of cash flows for such quarter and the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

6.2.         Certificates; Other Information. Furnish to the Administrative
Agent and each Lender:

 

(a)          concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each of the Borrower and its Restricted Subsidiaries with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be, and (y) to the extent not
previously disclosed to the Administrative Agent, (1) a description of any
change in the jurisdiction of organization of any Loan Party, (2) a list of any
Intellectual Property acquired by any Loan Party and (3) a description of any
Person that has become a Borrower or any of its Restricted Subsidiaries, in each
case since the date of the most recent report delivered pursuant to this clause
(y) (or, in the case of the first such report so delivered, since the Closing
Date);

 

(b)          as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year;

 

(c)          concurrently with the delivery of any financial statements pursuant
to Section 6.1, a narrative discussion and analysis of the financial condition
and results of operations of the Borrower and its Restricted Subsidiaries for
such fiscal quarter and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter, as compared to the comparable
periods of the previous year;

 

(d)          within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;

 

62

 

 

(e)          promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) of ERISA that the Borrower, any of its Subsidiaries
or any ERISA Affiliate may request with respect to any Multiemployer Plan and
(ii) any notices described in Section 101(l) of ERISA that the Borrower, any of
its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the Borrower, any of its relevant
Subsidiaries or ERISA Affiliate has not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower, any of its
Subsidiaries or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices promptly after receipt thereof;

 

(f)          promptly after the request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act;

 

(g)          promptly following any request therefor, such other information
regarding the operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, or with the Patriot Act, as the Administrative Agent, any Issuing
Lender or any Lender may reasonably request; and

 

(h)          promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof as the Administrative Agent may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(c) or (d) shall be deemed to have been delivered on the date (i) on which
the Borrower files such documents with the SEC and such documents are publicly
available on the SEC’s EDGAR filing system or any successor thereto, (ii) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website or (iii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent for
further distribution to any Lender that requests that the Borrower deliver such
paper copies and (B) in the case of clauses (i) and (ii) above, the Borrower
shall (x) notify the Administrative Agent of the filing or posting of any such
documents and (y) provide copies of all such documents to the Administrative
Agent for posting on an Internet or intranet website to which the Lenders have
access; provided however that failure to provide notice to the Administrative
Agent of such filing or posting pursuant to clause (x) in this paragraph shall
not constitute an Event of Default.

 

6.3.         Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, including tax liabilities, except where
such obligation is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower or any of its relevant Restricted
Subsidiaries.

 

63

 

 

6.4.          Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises reasonably
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 or 7.5 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with Requirements of
Law, except (i) to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect or (ii) to
the extent such Requirement of Law is currently being contested in good faith by
appropriate proceedings. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their directors, officers, employees and agents with applicable
Anti-Terrorism Law, Anti-Corruption Laws and Sanctions.

 

6.5.          Maintenance of Property; Insurance. (a)  Keep all material
property reasonably necessary in the conduct of its business in good working
order and condition, ordinary wear and tear excepted and (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are customarily insured against by Persons engaged in the same general area by
companies engaged in the same or a similar business and owning similar
properties.

 

6.6.          Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP (or, in the case of Foreign Subsidiaries, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of organization) and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b) at
reasonable times and upon reasonable advance notice, as often as may be desired,
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with their independent certified public accountants;
provided, that (i) representatives of the Group Members may be present and
participate in any such discussion with such accountants and (ii) unless an
Event of Default has occurred and is continuing, such visits, inspections and
making of abstracts shall occur not more than once in any fiscal quarter for the
Administrative Agent and all of the Lenders taken together.

 

6.7.          Notices. Promptly after a Responsible Officer or any Loan Party
obtains knowledge thereof, give notice to the Administrative Agent and each
Lender of:

 

(a)  the occurrence of any Default or Event of Default;

 

(b)  any litigation or proceeding affecting any Group Member (i) in which the
amount sought against any Group Member is $10,000,000 or more and not covered by
insurance, (ii) in which injunctive or similar relief is sought as to which
there is a reasonable probability of an adverse determination and, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(iii) which relates to any Loan Document;

 

(c)  an ERISA Event; and

 

(d)  any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

64

 

 

6.8.          Environmental Laws. (a) Comply with, and undertake reasonable
efforts to ensure compliance, by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and
undertake reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.

 

(b)          Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

 

6.9.          Ratings. Use commercially reasonable efforts to obtain and
maintain a public corporate family and/or corporate credit rating, as
applicable, and public ratings in respect of the Facilities, in each case from
each of S&P and Moody’s.

 

6.10.         Further Assurances; Additional Collateral, etc. (a) With respect
to any property acquired after the Closing Date by any Loan Party (other than
(x) any property described in paragraph (c) below, (y) any property subject to a
Lien expressly permitted by Section 7.3(g) and (z) any Excluded Collateral (as
defined in the Guarantee and Collateral Agreement)) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (and in any event within 30 days of acquisition) (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in such property and (ii)
take all actions necessary or advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and the filing of documents with the United States Patent and Trademark
Office and the United States Copyright Office as may be required by the Security
Documents or by law or as may be requested by the Administrative Agent.

 

(b)          With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $5,000,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject to
a Lien expressly permitted by Sections 7.3(g) and (o)), promptly (i) execute and
deliver a first priority Mortgage, in favor of the Administrative Agent, for the
benefit of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, (iv) deliver a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to such real property (if such
real property is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards, together
with a notice about special flood hazard area status and flood disaster
assistance required pursuant to Section 208.25(i) of Regulation H of the Board,
duly executed by the Borrower or the applicable Subsidiary) and (v) if such real
property is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards, obtain
flood insurance made available under the National Flood Insurance Act of 1968,
if such insurance is available, or otherwise provide evidence of flood
insurance, reasonably satisfactory to the Administrative Agent.

 

65

 

 

(c)          With respect to any new Material Restricted Subsidiary created or
directly acquired after the Closing Date by the Borrower or any other Loan Party
(which, for the purposes of this paragraph (c), shall include any directly-held
existing Subsidiary of a Loan Party that becomes a Material Restricted
Subsidiary (other than any Disregarded Domestic Subsidiary, Foreign Subsidiary,
Non-Wholly Owned Subsidiary or Captive Insurance Subsidiary) or ceases to be a
Disregarded Domestic Subsidiary, a Foreign Subsidiary, a Non-Wholly Owned
Subsidiary or a Captive Insurance Subsidiary), promptly (and in any event within
30 days of creation or acquisition) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
directly owned by any Loan Party (provided that such security interest shall be
limited, in the case of a Foreign Subsidiary or a Disregarded Domestic
Subsidiary, to 65% of such voting Capital Stock in such Foreign Subsidiary or
Disregarded Domestic Subsidiary, as applicable), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary (if such new
Subsidiary is a Material Restricted Subsidiary, unless such Subsidiary is a
Foreign Subsidiary, a Disregarded Domestic Subsidiary, a Non-Wholly Owned
Subsidiary or a Captive Insurance Subsidiary) (A) to become a party to the
Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

6.11.      Designation of Subsidiaries. (a) The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it has Indebtedness with recourse to
any Group Member, (ii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary, (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is party to any
agreement or contract with any Group Member, unless the terms of such agreement
are no less favorable to the applicable Group Member than those that might be
obtained from an unaffiliated third-party, (v) no Subsidiary may be designated
as an Unrestricted Subsidiary if such Subsidiary is a Person with respect to
which any Group Member has any direct or indirect obligation to make capital
contributions or to maintain such Subsidiary’s financial condition, (vi) no
Disregarded Domestic Subsidiary may be designated an Unrestricted Subsidiary,
(vii) no Subsidiary may be designated an Unrestricted Subsidiary if after giving
effect to such designation, the Consolidated Total Net Leverage Ratio
(calculated disregarding the proceeds of any Indebtedness incurred on such date)
as of such date would exceed 3.00 to 1.00 and (viii) no Unrestricted Subsidiary
may engage in any transaction described in Section 7.8 (with respect to the
prepayment of any Indebtedness) if the Borrower is prohibited from engaging in
such transaction.

 

66

 

 

(b)          The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower therein, at the date of
designation in an amount equal to the fair market value of the Borrower’s
investment therein as determined in good faith by the board of directors of the
Borrower. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall, at the time of such designation, constitute the incurrence of
any Indebtedness or Liens of such Subsidiary existing at such time. Upon a
redesignation of any Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent Investment in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Borrower’s Investment in
such Subsidiary at the time of such redesignation less (b) the fair market value
of the net assets of such Subsidiary at the time of such redesignation.  Any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its fair market value at the time of such transfer, in each case as determined
in good faith by the board of directors of the Borrower.  

 

SECTION 7.          NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:

 

7.1.        Financial Covenants.

 

(a)          Consolidated First Lien Net Leverage Ratio. Permit the Consolidated
First Lien Net Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending   Consolidated First Lien Leverage Ratio       September
30, 2014 through September 30, 2016   2.75:1.00       December 31, 2016 through
September 30, 2017   2.50:1.00       December 31, 2017 through September 30,
2018   2.25:1.00       December 31, 2018 and thereafter   2.00:1.00

 

(b)          Minimum Consolidated Interest Coverage Ratio. Permit the
Consolidated Interest Coverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower beginning with the fiscal quarter
ending September 30, 2014 to be less than 2.00 to 1.00.

 

7.2.          Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

 

(a)          (i) Indebtedness of any Loan Party under this Agreement (including
Indebtedness in respect of any Incremental Facility) and any Permitted
Refinancing in respect of the Term Loans (any Indebtedness under such Permitted
Refinancing, the “Refinancing Indebtedness”); provided that, (w) such
Refinancing Indebtedness, if secured, is secured only by the Collateral on a
pari passu or junior basis with the Obligations under this Agreement (provided
that the Refinancing Indebtedness shall not consist of bank loans that are
secured on a pari passu basis with the Obligations under this Agreement), (x) no
Loan Party that is not originally obligated with respect to repayment of the
Indebtedness being refinanced is obligated with respect to the Refinancing
Indebtedness, (y) the terms of any such Refinancing Indebtedness are (excluding
pricing, fees, rate floors and optional prepayment or redemption terms), taken
as a whole, no more favorable to the lenders providing such Refinancing
Indebtedness than those applicable to the Indebtedness being refinanced (other
than any covenants or other provisions applicable only to periods after the
later of the Final Maturity Date and the Final Revolving Termination Date) and
(z) such Refinancing Indebtedness shall be subject to an intercreditor agreement
reasonably satisfactory to the Administrative Agent;

 

67

 

 

(b)          Indebtedness of (i) the Borrower to any Restricted Subsidiary, (ii)
any Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary or
(iii) any Restricted Subsidiary that is not a Loan Party to any other Restricted
Subsidiary that is not a Loan Party;

 

(c)          Guarantee Obligations incurred by any Group Member of obligations
of any Loan Party to the extent such obligations are permitted hereunder;
provided that to the extent any such obligations are subordinated to the
Obligations, any such related Guarantee Obligations incurred by a Loan Party
shall be subordinated to the guarantee of such Loan Party of the Obligations on
terms no less favorable to the Lenders than the subordination provisions of the
obligations to which such Guarantee Obligation relates;

 

(d)          [reserved];

 

(e)          the Existing Letters of Credit; provided that the aggregate face
value of the Existing Letters of Credit shall not exceed $3,000,000 at any time;

 

(f)          Indebtedness (including, without limitation, Capital Lease
Obligations and purchase money obligations) to finance the acquisition of fixed
or capital assets in an aggregate principal amount not to exceed $10,000,000 at
any one time outstanding;

 

(g)          Indebtedness outstanding on the Closing Date and listed on Schedule
7.2(g) and any Permitted Refinancing thereof;

 

(h)          Indebtedness pursuant to the Canadian Government Loan not to exceed
CDN $672,000 at any time and any guarantees provided in connection therewith;

 

(i)          Indebtedness of the Borrower in respect of Specified Cash
Management Agreements, netting services, overdraft protections and other cash
management, intercompany cash pooling and similar arrangements in connection
with deposit accounts, in each case in the ordinary course of business;

 

(j)          Indebtedness arising under any Swap Agreement permitted by Section
7.11;

 

(k)          Indebtedness (other than for borrowed money) that may be deemed to
exist pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;

 

(l)          Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health, disability or other types of social
security benefits, unemployment or other insurance obligations, reclamation and
statutory obligations, in each case in the ordinary course of business;

 

(m)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, so long as such Indebtedness is covered or extinguished within five
Business Days;

 

68

 

 

(n)          Indebtedness consisting of (i) the financing of insurance premiums
or self-insurance obligations or (ii) take-or-pay obligations contained in
supply or similar agreements in each case in the ordinary course of business;

 

(o)          client advance or deposits received in the ordinary course of
business;

 

(p)          any indemnification, purchase price adjustment, earn-out or similar
obligations incurred in connection with Investments permitted by Section 7.7;

 

(q)          Indebtedness acquired by any Group Member in connection with a
Permitted Acquisition; provided, that such Indebtedness is not incurred in
connection with, or in contemplation of, such transaction; provided further,
that on the date of the incurrence of such Indebtedness, after giving effect to
the incurrence thereof and otherwise determined on a pro forma basis in
accordance with the provisions set forth in the definition of Consolidated
EBITDA, the Consolidated First Lien Net Leverage Ratio would not exceed the
Consolidated First Lien Net Leverage Ratio then in effect pursuant to Section
7.1(a) minus 0.25:1.00; provided further that (x) such Indebtedness is not
guaranteed in any respect by the Borrower or any Restricted Subsidiary (other
than by any such Person that so becomes a Restricted Subsidiary or is the
survivor of a merger with such Person and any of its Restricted Subsidiaries)
and (y) such Person executes a supplement to the Guarantee and Collateral
Agreement to the extent required under Section 6.10;

 

(r)          the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person as of such date in accordance with GAAP
arising from the Permitted Sale and Leaseback;

 

(s)          additional Indebtedness of the Group Members in an aggregate
principal amount (for all Group Members) not to exceed $15,000,000 at any one
time outstanding;

 

(t)          Indebtedness pursuant to an arrangement with a Governmental
Authority having terms substantially similar to those of the Canadian Government
Loan in an aggregate amount not to exceed $5,000,000 at any time and guarantees
provided in connection therewith;

 

(u)          time-based licenses of the Borrower or any Subsidiary in the
ordinary course of business;

 

(v)         additional unsecured Indebtedness; provided that (i) immediately
before and immediately after giving effect on a pro forma basis to the
incurrence of such Indebtedness, no Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to the incurrence of such
Indebtedness, the Borrower shall be in pro forma compliance with the covenants
set forth in Section 7.1, such compliance to be determined (x) on the basis of
the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.1(a) or (b) as though such incurrence had
been consummated as of the first day of the fiscal period covered thereby and
(y) disregarding the proceeds of such Indebtedness in calculating such leverage
ratio and (iii) immediately after giving effect to the incurrence of such
Indebtedness, the Consolidated Total Net Leverage Ratio shall be less than or
equal to 5.00:1.00, with such Consolidated Total Net Leverage Ratio determined
in accordance with clauses (x) and (y) above; provided further that the
aggregate amount of Indebtedness incurred in reliance on this clause (v) by
Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed
$15,000,000; and

 

69

 

 

(w)         any Permitted Refinancing with respect to Sections 7.2(e) and (q).

 

7.3.         Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

 

(a)          Liens for taxes, assessments or governmental charges or claims not
yet due or that are being contested in good faith by appropriate proceedings;
provided, that adequate reserves with respect thereto are maintained on the
books of the Borrower or its Restricted Subsidiaries, as the case may be, in
conformity with GAAP;

 

(b)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other similar Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;

 

(c)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(d)          deposits to secure the performance of tenders, bids, trade
contracts (other than for borrowed money), leases, regulatory or statutory
obligations, surety or appeal bonds, tender or performance bonds, return of
money bonds, bankers’ acceptances, government contracts and other obligations of
a like nature incurred in the ordinary course of business;

 

(e)          easements, rights-of-way, municipal and zoning and building
ordinances and similar charges, encumbrances, title defects or other
irregularities, governmental restrictions on the use of property or conduct of
business, and Liens in favor of governmental authorities and public utilities,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially interfere with the ordinary conduct of the business of
the Group Members (taken as a whole);

 

(f)          Liens in existence on the Closing Date listed on Schedule 7.3(f)
and any modifications, replacements, renewals or extensions thereof; provided,
that (i) such Lien shall not apply to any other property or asset (other than
products or proceeds) of any Group Member and (ii) such Lien shall secure only
those obligations that it secures on the Closing Date and any Permitted
Refinancing thereof permitted by Section 7.2(w);

 

(g)          (i) Liens securing Indebtedness of any Group Member incurred
pursuant to Section 7.2(f) to finance the acquisition of fixed or capital
assets; provided, that (A) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets and (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and the proceeds and products thereof; and (ii) Liens
securing any refinancing with respect to such Indebtedness permitted by Section
7.2;

 

(h)          Liens created pursuant to the Security Documents;

 

(i)          any interest or title of a lessor under any lease or sublease or
any licensor under any license or sublicense entered into by any Group Member in
the ordinary course of its business and covering only the assets so leased;

 

(j)          Liens pursuant to the Canadian Government Loan and Indebtedness
permitted pursuant to Section 7.2(t) on the assets, other than real property, of
Register.Com located at 150 Barrington Street, 12N, Halifax, Nova Scotia, and
all proceeds thereof;

 

70

 

 

(k)          Liens in favor of any Loan Party so long as such Liens are junior
to the Liens created pursuant to the Security Documents;

 

(l)           Liens arising from filing Uniform Commercial Code or personal
property security financing statements (or substantially equivalent filings
outside of the United States) regarding leases;

 

(m)         any option or other agreement to purchase any asset of any Group
Member, the purchase, sale or other disposition of which is not prohibited by
Section 7.5;

 

(n)          Liens arising from the rendering of an interim or final judgment or
order against any Group Member that does not give rise to an Event of Default,
and Liens imposed against any Group Member in connection with any claim against
such Group Member so long as the claim is being contested in good faith and does
not materially adversely affect the business and operations of the Group
Members, taken as a whole;

 

(o)          Liens on property (including Capital Stock) existing at the time of
the permitted acquisition of such property by any Group Member to the extent the
Liens on such assets secure Indebtedness permitted by Section 7.2(q) or other
obligations permitted by this Agreement, provided that such Liens attach at all
times only to the same assets or category of assets that such Liens (other than
after acquired property that is affixed or incorporated into the property
covered by such Lien) attached to, and secure only the same Indebtedness or
obligations (or any Permitted Refinancing permitted by Section 7.2(w)) that such
Liens secured, immediately prior to such permitted acquisition;

 

(p)          cash collateral arrangements made with respect to Existing Letters
of Credit permitted by Section 7.2(e);

 

(q)          licenses, sublicenses, leases and subleases of Intellectual
Property of any Group Member in the ordinary course of business;

 

(r)           Liens not otherwise permitted by this Section so long as the
aggregate principal amount of the obligations secured thereby does not exceed
(as to all Group Members) $10,000,000 at any one time.

 

7.4.         Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 

(a)          any Restricted Subsidiary of the Borrower may be merged or
consolidated with or into the Borrower (provided, that the Borrower shall be the
continuing or surviving corporation) or with or into any other Restricted
Subsidiary (provided, that when any Subsidiary Guarantor is merging with or into
another Restricted Subsidiary, such Subsidiary Guarantor shall be the continuing
or surviving corporation or the continuing or surviving corporation shall,
substantially simultaneously with such merger or consolidation, become a
Subsidiary Guarantor);

 

(b)          (i) any Restricted Subsidiary of the Borrower may Dispose of any or
all of its assets (x) to the Borrower or any Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (y) pursuant to a Disposition permitted
by Section 7.5 and (ii) the Borrower may dispose of its assets pursuant to a
Disposition permitted by Section 7.5;

 

71

 

 

(c)          any Restricted Subsidiary of the Borrower that is not a Loan Party
may dispose of all or substantially all of its assets to any Group Member;

 

(d)          [reserved]; and

 

(e)          any Investment expressly permitted by Section 7.7 may be structured
as a merger, consolidation or amalgamation.

 

7.5.          Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Restricted Subsidiary’s Capital Stock to any
Person, except:

 

(a)          the Disposition of obsolete, worn out, retired or surplus property
(other than current assets) in the ordinary course of business and Dispositions
of property (other than current assets) no longer used or useful in the conduct
of the business of Group Members;

 

(b)          Dispositions of inventory and Cash Equivalents in the ordinary
course of business;

 

(c)          Dispositions permitted by clause (i) of Section 7.4(b);

 

(d)          the sale or issuance of any Restricted Subsidiary’s Capital Stock
to the Borrower or any Subsidiary Guarantor;

 

(e)          Dispositions consisting of the sale, transfer, assignment or other
disposition of unpaid and overdue accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction;

 

(f)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(g)          Dispositions resulting from casualty events;

 

(h)          licenses, sublicenses, leases and subleases of Intellectual
Property of the Group Members in the ordinary course of business;

 

(i)          the Disposition of any property acquired in connection with a
Permitted Acquisition;

 

(j)          the Disposition of other property having a fair market value not to
exceed $7,500,000 in the aggregate for any period of two fiscal years of the
Borrower;

 

(k)          Dispositions of other property in an aggregate amount not to exceed
$20,000,000; provided that (i) such Disposition shall be made for fair value
(determined as if such Disposition was consummated on an arms’-length basis),
(ii) the consideration for such sale or other disposition consists of at least
75% in cash and Cash Equivalents and (iii) no Event of Default then exists or
would result therefrom;

 

(l)          Dispositions by any Restricted Subsidiary that is not a Loan Party
to any other Restricted Subsidiary that is not a Loan Party; and

 

72

 

 

(m)          Dispositions of intangible property to Foreign Subsidiaries that
are Restricted Subsidiaries made as part of the tax planning strategy of the
Borrower and its Subsidiaries; provided that (i) the aggregate consideration
received or receivable in respect of any such Disposition pursuant to this
clause (m) shall be in an amount not less than the fair market value thereof and
(ii) the aggregate fair market value (as reasonably determined by the Borrower)
of all assets transferred under this clause (m) after the Closing Date shall not
exceed the greater of (x) $150,000,000 and (y) 15% of the consolidated total
assets of the Borrower and its Restricted Subsidiaries.

 

7.6.          Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock (including warrants, rights or options
relating thereto of the Person making such dividend)) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:

 

(a)          any Restricted Subsidiary may make Restricted Payments to the
Borrower or any Subsidiary Guarantor;

 

(b)          any Restricted Subsidiary that is not a Loan Party may make
Restricted Payments to any other Restricted Subsidiary that is not a Loan Party;

 

(c)          the Borrower may make repurchases of Capital Stock deemed to occur
upon (i) the exercise of stock options, rights or warrants issued in accordance
with any stock option plan, any management, director and/or employee stock
ownership or incentive plan if such Capital Stock represents a portion of the
exercise price of such options, rights or warrants or (ii) the election of an
employee to have the Borrower withhold shares of Capital Stock to cover
withholding taxes due upon the vesting of restricted stock awards with any stock
option plan or any management, director and/or employee stock ownership or
incentive plan to the extent that such Capital Stock represents the amount that
the Borrower is required to withhold to cover state and federal income taxes;

 

(d)          [reserved];

 

(e)          the Borrower may make repurchases of its Capital Stock not to
exceed $10,000,000 in any fiscal year of the Borrower; and

 

(f)          so long as (i) no Default or Event of Default then exists or would
result therefrom and (ii) immediately after giving effect to the making of such
Restricted Payment and the incurrence of any Indebtedness in connection
therewith, the Consolidated First Lien Net Leverage Ratio shall be equal to or
less than the ratio required pursuant to Section 7.1(a) for the most recently
ended fiscal quarter, such compliance to be determined (x) on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.1(a) or (b) as though such incurrence had been
consummated as of the first day of the fiscal period covered thereby and (y)
disregarding the proceeds of any such Indebtedness in calculating such leverage
ratio, the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Amount; provided, that the requirement set forth in clause
(ii) above shall not apply until the aggregate amount of Restricted Payments
made pursuant to this Section 7.6(f) shall exceed $5,000,000.

 

73

 

 

7.7.          Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”), except:

 

(a)          extensions of trade credit in the ordinary course of business;

 

(b)          investments in Cash Equivalents;

 

(c)          Guarantee Obligations permitted by Section 7.2;

 

(d)          loans and advances to directors, officers and employees of any
Group Member in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Group
Members not to exceed $1,000,000 at any one time outstanding;

 

(e)          [reserved];

 

(f)          Investments in assets useful in the business, other than current
assets, of the Group Members made by any Group Member with the proceeds of any
Reinvestment Deferred Amount;

 

(g)          intercompany Investments (i) by any Group Member in the Borrower or
any Person that, prior to such investment, is a Subsidiary Guarantor and (ii) by
any Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party; and

 

(h)          the purchase or other acquisition (a “Permitted Acquisition”) of
all (other than immaterial amounts of such Capital Stock such as directors’
qualifying shares) of the Capital Stock of any Person, or all or substantially
all of the assets of any Person, or all or substantially all of a line of
business, division or business unit of any Person; provided, that with respect
to each purchase or other acquisition made pursuant to this Section 7.7(h):

 

(i)          such Person (in the case of the acquisition of all of the Capital
Stock of such Person) or any existing or newly created Subsidiary that acquires
the applicable property shall be (or upon consummation of such acquisition,
become) wholly owned directly by the Borrower or one or more of its wholly-owned
Restricted Subsidiaries (including as a result of a merger or consolidation) and
such Person shall comply with the requirements of Section 6.10;

 

(ii)         the lines of business of the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall be substantially the same
lines of business, or reasonably related, incidental or complimentary thereto,
as one or more of the businesses in which the Group Members are engaged on the
Closing Date;

 

74

 

 

(iii)        (A) immediately before and immediately after giving effect on a pro
forma basis to any such purchase or other acquisition, no Event of Default shall
have occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition (and any related Dispositions and retirement of
Indebtedness), the Group Members shall be in pro forma compliance with the
covenants set forth in Section 7.1, such compliance to be determined (i) on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.1(a) or (b) as though such purchase
or other acquisition had been consummated as of the first day of the fiscal
period covered thereby, (ii) as if such purchase or acquisition is a Material
Acquisition (even if such purchase or acquisition does not involve the payment
of consideration by the Group Members in excess of $10,000,000) and (iii)
disregarding the proceeds of any Indebtedness incurred in connection therewith
in calculating the Consolidated First Lien Net Leverage Ratio; and

 

(iv)        the aggregate cash consideration given by the Group Members for all
acquisitions consummated after the Closing Date in reliance on this clause (h)
of (A) Persons that do not, upon the acquisition thereof, become Subsidiary
Guarantors or (B) assets that are not acquired by Loan Parties shall not exceed
(x) $100,000,000 plus (y) the Available Amount.

 

(i)          promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5 or received in connection
with collections and compromises of accounts receivable in the ordinary course
of business;

 

(j)          Investments acquired as a result of the purchase or other
acquisition by any Group Member in connection with a Permitted Acquisition;
provided, that such Investments were not made in contemplation with such
Permitted Acquisition and were in existence at the time of such Permitted
Acquisition;

 

(k)          Investments in joint ventures in an aggregate amount (valued at
cost) not to exceed $10,000,000; provided, that with respect to joint ventures
in which no Group Member has any existing Investment on the Closing Date, the
aggregate amount (valued at cost) of such Investments shall not exceed
$5,000,000 during the term of this Agreement;

 

(l)          in addition to Investments otherwise expressly permitted by this
Section, Investments by the Group Members in an aggregate amount (valued at
cost) not to exceed $50,000,000 during the term of this Agreement;

 

(m)          the Group Members may make other Investments in an aggregate amount
not to exceed the Available Amount at such time; and

 

(n)          Investments existing on the Closing Date and set forth on Schedule
7.7(n) and any modification, refinancing, renewal, refunding, replacement or
extension thereof; provided that the amount of any Investment permitted pursuant
to this Section 7.7(n) is not increased from the amount of such Investment on
the Closing Date.

 

For purposes of calculating the amount of any Investment, such amount shall
equal (x) the amount actually invested less (y) any repayments, interest,
returns, profits, dividends, distributions, income and similar amounts actually
received in cash from such Investment (from dispositions or otherwise) (which
amount referred to in this clause (y) shall not exceed the amount of such
Investment at the time such Investment was made).

 

75

 

 

7.8.          Payments and Modifications of Certain Debt Instruments. (a) Make
or offer to make any optional or voluntary payment or prepayment of principal,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any unsecured Indebtedness or any Subordinated
Indebtedness, other than (i) with the Declined Prepayment Amount to the extent
that it has not otherwise been applied by the Borrower to make any payment of
any other Indebtedness of the Group Members, (ii) intercompany Indebtedness
among Loan Parties, (iii) intercompany Indebtedness among Subsidiaries that are
not Loan Parties, (iv) payments by a Subsidiary that is not a Loan Party in
respect of Indebtedness owed to a Loan Party, (v) any cash settlement elected to
be delivered by the Borrower upon the conversion of Convertible Securities in
accordance with its terms and (vi) in an amount equal to the Available Amount;
provided that no payment of Subordinated Indebtedness (including any scheduled
payments of principal or interest) shall be permitted if an Event of Default has
occurred and is continuing or if such payment is otherwise in violation of the
subordination provisions of such Subordinated Indebtedness; provided further
that no payment of Subordinated Indebtedness (including any scheduled payments
of principal or interest) shall be permitted pursuant to clause (vi) above
unless immediately after giving effect to the making of such payment, the
Consolidated First Lien Net Leverage Ratio shall be equal to or less than the
ratio required pursuant to Section 7.1(a) for the most recently ended fiscal
quarter, such compliance to be determined (x) on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.1(a) or (b).

 

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
unsecured Indebtedness or any Subordinated Indebtedness (other than any such
amendment, modification, waiver or other change that (i) would not adversely
affect the interests of the Lenders and (ii) does not involve the payment of a
consent fee).

 

(c) Designate any Indebtedness (other than (i) obligations of the Loan Parties
pursuant to the Loan Documents and Indebtedness incurred pursuant to Section
7.2(b) and (ii) obligations of the Loan Parties with respect to Refinancing
Indebtedness and any Permitted Refinancing of the Indebtedness outstanding under
Section 7.2(b), which obligations are, in each case, pari passu in right of
payment to the Obligations) as “Senior Indebtedness” (or any other defined term
having a similar purpose) for the purposes of any Subordinated Indebtedness.

 

7.9.          Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement and (b) upon fair
and reasonable terms no less favorable to the Borrower or any of its relevant
Restricted Subsidiaries than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; provided, that the foregoing
restriction in clause (b) shall not apply to (i) transactions between or among
the Loan Parties; (ii) transactions permitted under Section 7.6; (iii) the
payment of customary directors’ fees and indemnification and reimbursement of
expenses to directors, officers or employees; (iv) any issuance of securities or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment agreements, stock options and stock ownership
plans approved by the Borrower’s board of directors; (v) employment and
severance arrangements entered into in the ordinary course of business between
the Borrower or any Subsidiary and any employee thereof and approved by the
Borrower’s board of directors; and (vi) intercompany transactions undertaken in
good faith (as certified by a Responsible Officer of the Borrower) for the
purpose of improving the consolidated tax efficiency of the Group Members.

 

7.10.         Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by any Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of any Group Member,
other than the Permitted Sale and Leaseback.

 

76

 

 

7.11.         Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Group Member has
actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate, from floating to fixed rates or otherwise) with respect to any
interest-bearing liability or investment of any Group Member.

 

7.12.         Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.

 

7.13.         Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) (i)
this Agreement and the other Loan Documents, (ii) any agreement governing any
Indebtedness incurred pursuant to Section 7.2(v), so long as any such agreement
is not more restrictive than the Loan Documents and (iii) any agreement
governing any Permitted Refinancing in respect of the Loans or Indebtedness
incurred pursuant to Section 7.2(v), in each case, with respect to this clause
(iii), so long as any such agreement is not more restrictive than the Loan
Documents and such Indebtedness, as applicable, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) any agreement in effect at the time any Restricted
Subsidiary becomes a Restricted Subsidiary of the Borrower, so long as such
agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary of the Borrower, as such agreement may be amended,
restated, supplemented, modified extended renewed or replaced, so long as such
amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
contemplated by this Section 7.13 contained therein or (d) customary provisions
restricting assignments, subletting, sublicensing, pledging or other transfers
contained in leases, subleases, licenses or sublicenses, so long as such
restrictions are limited to the property or assets subject to such leases,
subleases, licenses or sublicenses, as the case may be.

 

7.14.         Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, any Group Member, (b) make loans or advances
to, or other Investments in, any Group Member or (c) transfer any of its assets
to any Group Member, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under (A) the Loan Documents, (B)
any agreement governing Indebtedness incurred pursuant to Section 7.2(v) or (C)
any agreement governing Permitted Refinancing in respect of the Loans or any
Indebtedness incurred pursuant to Section 7.2(v), in each case so long as any
such agreement is not more restrictive than the Loan Documents and such
Indebtedness, as applicable, (ii) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Restricted Subsidiary, (iii) any restriction under any
agreement in effect at the time any Restricted Subsidiary becomes a Restricted
Subsidiary of the Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower,
as such agreement may be amended, restated, supplemented, modified extended
renewed or replaced, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement does not expand in any material
respect the scope of any restriction contemplated by this Section 7.14 contained
therein or (iv) customary provisions restricting assignments, subletting,
sublicensing, pledging or other transfers contained in leases, subleases,
licenses or sublicenses, so long as such restrictions are limited to the
property or assets subject to such leases, subleases, licenses or sublicenses,
as the case may be.

 

77

 

 

7.15.        Lines of Business. Enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses in which the
Group Members are engaged on the Closing Date or that are reasonably related,
incidental or complementary thereto, or reasonable extensions thereof.

 

7.16.        Use of Proceeds and Letters of Credit. No Borrowing will be made or
Letter of Credit issued, and no proceeds of any Borrowing will be used, (i) for
the purpose of funding payments to any officer or employee of a Governmental
Authority, Person controlled by a Governmental Authority, political party,
official of a political party, candidate for political office or other Person
acting in an official capacity, in each case in violation of applicable
Anti-Corruption Laws, (ii) for the purpose of financing the activities of any
Sanctioned Person or (iii) in any manner that would result in the violation of
Anti-Terrorism Law or Sanctions by any party hereto.

 

SECTION 8.          EVENTS OF DEFAULT

 

8.1.         Events of Default. If any of the following events shall occur and
be continuing:

 

(a)          the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or

 

(b)          any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

 

(c)          any Loan Party shall default in the observance or performance of
any agreement contained in Section 3.1(c), clause (i) or (ii) of Section 6.4(a)
(with respect to the Borrower only), Section 6.7(a) or Section 7 of this
Agreement or Section 5.5(b) of the Guarantee and Collateral Agreement; or

 

(d)          any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

 

78

 

 

(e)          the Borrower or any Restricted Subsidiary shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, and including, for purposes of this Section 8.1(e), obligations in
respect of Swap Agreements, but excluding the Loans) on the scheduled or
original due date with respect thereto; (ii) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, but without any further lapse of
time, such Indebtedness to become due prior to its stated maturity or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that (A) a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the aggregate outstanding principal amount (valued, in the case of a Swap
Agreement, as the maximum aggregate amount (giving effect to any netting
arrangements) that the Borrower or any Restricted Subsidiary would be required
to pay if such Swap Agreement were terminated at such time) of which is
$10,000,000 or more and (B) an event or condition described in clause (iii) of
this paragraph (e) shall not include any conversion or exchange of Convertible
Securities; or

 

(f)          (i) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall authorize any action set forth in clause (i), (ii),
or (iii) above; or (v) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or (vi) or
the Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary)
shall make a general assignment for the benefit of its creditors; or

 

(g)          (i) an ERISA Event or a Foreign Plan Event shall have occurred,
(ii) a trustee shall be appointed by a United States district court to
administer any Pension Plan, (iii) the PBGC shall institute proceedings to
terminate any Pension Plan(s), (iv) any Group Member or any of their respective
ERISA Affiliates shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan, a Foreign Benefit
Arrangement or a Foreign Plan; and in each case in clauses (i) through (v)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

 

79

 

 

(h)          one or more final monetary judgments or decrees shall be entered
against any Group Member (to the extent not paid or covered by insurance as to
which the relevant insurance company has not denied coverage) of $10,000,000 or
more, which such judgments or decrees are not paid, discharged, satisfied,
annulled, rescinded, vacated, discharged, stayed or bonded pending appeal for a
period of 60 days; or

 

(i)          any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby other than pursuant to the terms hereof or such Security
Document; or

 

(j)          the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(k)          a Change in Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

8.2.          Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, promptly by the Administrative Agent as follows:

 

80

 

 

(a)          First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all amounts for which the Administrative Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount pursuant to Section 2.14 from and
after the date such amount is due, owing or unpaid until paid in full;  

 

(b)          Second, to the payment of all other reasonable out-of-pocket costs
and expenses of such sale, collection or other realization including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;  

 

(c)          Third, to the payment in full in cash of the principal amount of
the Obligations (excluding Obligations in respect of Specified Cash Management
Agreements), any interest and premium thereon and any breakage, termination or
other payments under agreements giving rise to Obligations and any interest
accrued thereon; and  

 

(d)          Fourth, to the payment in full in cash of the principal amount of
the Obligations in respect of Specified Cash Management Agreements, and any
interest and premium thereon; and  

 

(e)          Fifth, the balance remaining after the Obligations shall have been
paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.  

 

Notwithstanding the foregoing, no amount received from any Subsidiary Guarantor
shall be applied to any Excluded Swap Obligation of such Subsidiary Guarantor.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.2, the Loan Parties shall
remain liable, jointly and severally, for any deficiency.

 

SECTION 9.          THE AGENTS

 

9.1.         Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement, the
other Loan Documents, and the Specified Swap Agreements and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement, the other Loan
Documents, and the Specified Swap Agreements and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement, the other Loan Documents, and the Specified Swap
Agreements, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

81

 

 

9.2.          Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

9.3.          Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4.          Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent. If the payee of any Note is
listed as a Lender in the Register, the Administrative Agent may deem and treat
the payee of any Note as the owner thereof to the extent of such Payee’s
registered principal and stated interest on any Loan for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

9.5.          Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

82

 

 

9.6.          Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

9.7.          Indemnification. The Lenders agree to indemnify the Administrative
Agent and its officers, directors, employees, affiliates, agents, advisors and
controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence, bad faith or willful misconduct.
The agreements in this Section shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

 

9.8.          Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

83

 

 

9.9.          Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint a successor agent for the Lenders, which shall be a financial
institution, which successor agent shall (unless an Event of Default under
Section 8.1(a) or Section 8.1(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

 

9.10.         Agents. None of the Co-Syndication Agents, the Co-Documentation
Agents or the Lead Arrangers shall have any duties or responsibilities hereunder
in its capacity as such.

 

84

 

 

SECTION 10.         MISCELLANEOUS

 

10.1.       Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv)  reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders under such Facility; (v)
amend, modify or waive any provision of Section 9 or any other provision of any
Loan Document that primarily affects the Administrative Agent without the
written consent of the Administrative Agent; (vi) [reserved]; (vii) amend,
modify or waive any provision of Section 3 without the written consent of the
Issuing Lender; (viii) amend Section 2.23 without the written consent of the
Required Lenders, the Administrative Agent and the Issuing Lender; (ix) amend,
modify or waive any provision of Section 8.2 without the written consent of all
Lenders; or (x) amend Section 3.1(c) without the consent of Lenders holding more
than 50% of the Revolving Commitments in respect of the applicable maturing
Revolving Commitments (or, if the Revolving Commitments in respect of such
tranche have been terminated, the Total Revolving Extensions of Credit then
outstanding in respect of such maturing tranche); provided further that (A) this
Agreement and the other Loan Documents may be amended solely with the consent of
the Administrative Agent to incorporate the terms of any Extension or any
Incremental Facility, (B) the conditions set forth in Section 5.2 may be waived
solely with the consent of the Majority Facility Lenders in respect of the
Revolving Facility and (C) this Agreement may be amended solely with the consent
of the Borrower and the Majority Facility Lenders with respect to the applicable
Facility with respect to any amendments or modifications that affect only such
Facility (it being understood that increases in the Applicable Margin,
amendments or modifications to the amortization of the Term Loans as in effect
on the Closing Date, any amendment to the Maturity Date such that the Term Loans
mature prior to the Maturity Date as in effect on the Closing Date and any
waiver of conditions to the provision of any Incremental Facility shall be
deemed to affect each Facility). Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. To the extent that this Section 10.1
requires the consent of all Lenders to any amendment, waiver or modification, a
Defaulting Lender’s vote shall not be included; provided, that (i) such
Defaulting Lender’s Commitment may not be increased or extended without its
consent and (ii) the principal amount of, or interest or fees payable on, Loans
or L/C Disbursements may not be reduced or excused or the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent.

 

85

 

 

In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or all directly and
adversely affected Lenders, if the consent of the Required Lenders (and, to the
extent any Proposed Change requires the consent of Lenders holding Loans of any
Class pursuant to clause (v) of the preceding paragraph of this Section, the
consent of the Majority Facility Lenders of the outstanding Loans and unused
Commitments of such Class) to such Proposed Change is obtained, but the consent
to such Proposed Change of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
Section 10.1 being referred to as a “Non-Consenting Lender”), then, so long as
the Lender that is acting as Administrative Agent is not a Non-Consenting
Lender, the Borrower may, at its sole expense and effort, upon three Business
Days’ written notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.6;
provided that such Lender shall be deemed to have executed the applicable
Assignment and Assumption), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, that (a) the
Borrower shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 10.6(b) for an
assignment of Loans or Commitments, as applicable (and, if a Revolving
Commitment is being assigned, each Issuing Lender), which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in L/C Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including amounts payable pursuant to
Section 2.20), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (c) unless waived, the Borrower or such assignee shall have paid to
the Administrative Agent the processing and recordation fee specified in Section
10.6(b) and (d) the assignee shall consent to such Proposed Change.

 

86

 

 

Notwithstanding the foregoing, this Agreement may be amended (x) with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or the term loans under any Incremental Term Facility
(“Replaced Term Loans”) with a replacement term loan hereunder (“Replacement
Term Loans”); provided, that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Replaced Term Loans, (b) the terms of Replacement Term Loans are (excluding
pricing, fees, rate floors and optional prepayment or redemption terms), taken
as a whole, no more favorable to the lenders providing such Replacement Term
Loans than those applicable to the Replaced Term Loans (other than any covenants
or other provisions applicable only to periods after the later of the Final
Maturity Date and the Final Revolving Termination Date), (c) the maturity date
of such Replacement Term Loans shall not be earlier than the maturity date of
the Replaced Term Loans and (d) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing and (y)
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Revolving Facility (as defined below)
to permit the refinancing, replacement or modification of all or any portion of
the Revolving Facility or any Incremental Revolving Facility (a “Replaced
Revolving Facility”) with a replacement revolving facility hereunder (a
“Replacement Revolving Facility”); provided that (a) the aggregate amount of
such Replacement Revolving Facility shall not exceed the aggregate amount of
such Replaced Revolving Facility, (b) the termination date of such Replacement
Revolving Facility shall be no earlier than the termination date of the Replaced
Revolving Facility and (c) the terms of any such Replacement Revolving Facility
are (excluding pricing, fees, rate floors and optional prepayment or redemption
terms), taken as a whole, no more favorable to the lenders providing such
Replacement Revolving Facility than those applicable to the Replaced Revolving
Facility (other than any covenants or other provisions applicable only to
periods after the later of the Final Maturity Date and the Final Revolving
Termination Date).  

 

Notwithstanding the foregoing, the Administrative Agent and the Borrower may
amend any Loan Document to correct any obvious errors, mistakes, omissions,
defects or inconsistencies, or to effect administrative changes that are not
adverse to any Lender, and such amendment shall become effective without any
further consent of any other party to such Loan Document other than the
Administrative Agent and the Borrower.

 

10.2.       Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:

12808 Gran Bay Parkway West

Jacksonville, Florida 32258

  Attention:  Chief Financial Officer   Facsimile:  (904) 880-0350  
Telephone:  (904) 680-6600    

 

87

 

 

Administrative Agent:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2

Floor: 03

Newark, DE 19713-2107

  Attention: Dimple Patel   Facsimile: (302) 634-1417   Email:
dimple.x.patel@jpmorgan.com   Telephone: (302) 634-4154       With copies to:  
    JPMorgan Chase Bank, N.A.   500 Stanton Christiana Road, Ops 2   Newark, DE
19713-2107   Attention: Demetrius Liston   Facsimile: (302) 634-1417  
Telephone: (302) 634-4139       JPMorgan Chase Bank, N.A.   Address: 383 Madison
Avenue, Floor 24   New York, New York 10179   Attention: Tina Ruyter  
Facsimile: (212) 270-5127   Telephone: (212) 270-4676    

 

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.

 

10.3.          No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4.          Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

88

 

 

10.5.          Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Lead Arrangers for all of their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the syndication of the Facilities and the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one firm of counsel to the Administrative Agent and the Lead
Arrangers (and, if necessary, one local counsel in any relevant jurisdiction)
and filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, in each case, together with backup documentation supporting
such reimbursement request, (b) to pay or reimburse each Lender and the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel to the Administrative
Agent and the Lenders; provided, that the Borrower shall not be liable for the
fees and disbursements of more than one separate firm for the Administrative
Agent and the Lenders (unless there shall exist an actual conflict of interest
among the Administrative Agent and the Lenders (or among the Lenders), in which
case the Borrower shall be liable for the fees and disbursements of another
separate local counsel for the affected Person) and one local counsel in any
material jurisdiction (unless there shall exist an actual conflict of interest
among the Administrative Agent and the Lenders (or among the Lenders), in which
case the Borrower shall be liable for the fees and disbursements of another
separate local counsel for the affected Person), (c) to pay, indemnify, and hold
each Lender and the Administrative Agent harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and similar taxes, if any, other than those
found by a final and nonappealable decision of a court of competent jurisdiction
to have been caused by the willful misconduct, bad faith or gross negligence of
the Administrative Agent or any Lender that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and the Administrative Agent and each of
their respective affiliates and the respective officers, directors, employees,
agents, advisors, partners, representatives and controlling persons of each of
the foregoing (each, an “Indemnitee”) harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, judgments, suits or
actions or other legal proceedings (whether brought by a third party or the
Borrower or other Loan Party), costs, expenses or disbursements of any kind or
nature whatsoever arising out of the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Borrower or any
Subsidiary or any of the Properties, any Environmental Claims, and the
reasonable and documented fees and expenses of legal counsel (provided that the
Borrower shall not be liable for the fees and expenses of more than one separate
firm for the Indemnitees (unless there shall be an actual conflict of interest
among the Indemnitees, in which case the Borrower shall be liable for the fees
and expenses of another separate local counsel for the affected Indemnitees) and
one local counsel in any material jurisdiction) (unless there shall be an actual
conflict of interest among the Indemnitees, in which case the Borrower shall be
liable for the fees and expenses of another separate local counsel for the
affected Indemnitees) in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities (x) to the extent such Indemnified Liabilities are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence, bad faith or willful misconduct of
such Indemnitee or any of its affiliates or their respective officers, directors
or employees or (y) arising out of a dispute solely between Indemnitees not
involving an act or omission by the Borrower or any of its Affiliates (other
than any such indemnified liabilities asserted against any Indemnitee in its
capacity, or in fulfilling its role, as an agent or Lead Arranger or similar
role for any Facility (including any Incremental Facility)); provided further
that, this Section 10.5(d) shall not apply to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.  None of the
Borrower, any Lender or any Agent shall be liable for any special, indirect,
consequential or punitive damages (other than as required pursuant to Section
10.5(c) or (d)). Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to Chief Financial Officer (Telephone
No. (904) 680-6600) (Telecopy No. (904) 880-0350), at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive the termination of this
Agreement and the repayment of the Loans and all other amounts payable
hereunder.

 

89

 

 

10.6.       Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 

(b)          (i) Any Lender may assign to one or more assignees (other than to a
Disqualified Lender, a natural person, the Borrower, the Borrower’s Affiliates,
any Competitor or any Competitor Affiliate) (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

90

 

 

(A)         the Borrower; provided, that no consent of the Borrower shall be
required (i) for an assignment of all or any portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund (as defined below), (ii) for an
assignment of Revolving Commitments or Revolving Loans to a Revolving Lender or
an Affiliate of a Revolving Lender or (iii) if an Event of Default under Section
8.1(a) or (f) has occurred and is continuing, for an assignment of all or any
portion of a Term Loan, Revolving Commitments or Revolving Loans to any other
Person; provided further that, prior to the date that is 30 days after the
Closing Date, no consent of the Borrower shall be required with respect to any
assignment of all or any portion of a Loan in connection with the initial
syndication of the Loans; provided further that the Borrower shall be deemed to
have consented to any assignment of a Term Loan unless the Borrower has objected
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof

 

(B)         the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an affiliate of a Lender or an Approved Fund; and

 

(C)         the Issuing Lender, only if such assignment is of a Revolving Loan.

 

(ii)          Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 (in the case of Term Loans) and $5,000,000 (in the case of the
Revolving Facility) unless each of the Borrower and the Administrative Agent
otherwise consent; provided, that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

 

(B)         (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

 

(C)         the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

91

 

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(ii)         [Reserved].

 

(iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)        The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

92

 

 

(c)          (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than to a Disqualified Lender, a natural person, the Borrower or the
Borrower’s Affiliates) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of, and subject to the limitations of, Sections 2.18, 2.19 and 2.20 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender; provided, such Participant shall be subject to
Section 10.7(a) as though it were a Lender.

 

(ii)         A Participant shall not be entitled to receive any greater payment
under Section 2.18 or 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. No Participant shall be entitled to the benefits of
Section 2.19 unless such Participant complies with Sections 2.19(d), (e) and (f)
as if it were a Lender. Each Lender that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Borrower, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive (absent
manifest error), and such Lender, each Loan Party and the Administrative Agent
shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

 

(e)          The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above; provided, that a
transfer of any Note may be effected only by the surrender of the original Note
and either re-issuance by the Borrower of the original Note to a new holder or
the issuance by the Borrower of a new Note to a new holder.

 

93

 

 

(f)          Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent and without regard to
the limitations set forth in Section 10.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided that each Lender designating any Conduit Lender
hereby agrees to indemnify, save and hold harmless each other party hereto for
any loss, cost, damage or expense arising out of its inability to institute such
a proceeding against such Conduit Lender during such period of forbearance.

 

10.7.       Adjustments; Set-off. (a) Except to the extent that this Agreement
or a court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any Collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f), or otherwise), in a greater proportion than any
such payment to or Collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such Collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such Collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such application.

 

10.8.       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of an original executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9.       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10.     Integration. This Agreement, the other Loan Documents and the Fee
Letters represent the entire agreement of the Borrower, the Administrative Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

94

 

 

10.11.     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12.    Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

 

(a)         submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof (except that, (x) in the case of any Mortgage
or other Security Document, proceedings may also be brought by the
Administrative Agent or collateral agent in the state in which the respective
Mortgaged Property or Collateral is located or any other relevant jurisdiction
and (y) in the case of any bankruptcy, insolvency or similar proceedings with
respect to any Loan Party, actions or proceedings related to this Agreement and
the other Loan Documents may be brought in such court holding such bankruptcy,
insolvency or similar proceedings);

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)         agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.13.     Acknowledgements. The Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

95

 

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

10.14.     Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b)          At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Specified Cash Management Agreements) shall have been paid in full,
the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

 

10.15.     Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided, that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, provided that such Persons have been advised of the confidentiality
provisions hereof and are subject thereto, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) if agreed by the Borrower in its
sole discretion, to any other Person or (k) to any regulatory or self-regulatory
agency having supervisory authority over any Lender in connection with an
examination of such Lender by such agency.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

96

 

 

10.16.     WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

10.17.     Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Patriot
Act.

 

10.18.     Usury Savings. Notwithstanding any other provision herein, the
aggregate interest rate charged hereunder, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law,
shall not exceed the Highest Lawful Rate (as such term is defined below).  If
the rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate (as defined below),
the outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if and when the Loans made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws.  Accordingly, if any Lender contracts
for, charges, or receives any consideration which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to the
Borrower.  As used in this paragraph, the term “Highest Lawful Rate” means the
maximum lawful interest rate, if any, that at any time or from time to time may
be contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow. 

 

97

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  WEB.COM GROUP, INC.       By: /s/ Kevin M. Carney     Name:   Kevin M. Carney
  Title: Executive Vice President and Chief Financial Officer

 

[Credit Agreement Signature Page]

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent, Co-Syndication Agent and
as a Lender       By: /s/ Tina Ruyter     Name:  Tina Ruyter     Title:
Executive Director         SUNTRUST BANK, as Co-Syndication Agent and as a
Lender         By: /s/ Brian Guffin     Name:  Brian Guffin     Title: Director

 

[Credit Agreement Signature Page]

 

 

 

 

  REGIONS BANK, as Co-Documentation Agent and as a Lender       By: /s/ Greg
Jones     Name:  Greg Jones     Title: Senior Vice President         FIFTH THIRD
BANK, as Co-Documentation Agent and as a Lender         By: /s/ David A. Austin
    Name:  David A. Austin     Title: Senior Vice President         BANK OF
AMERICA, N.A., as Co-Documentation Agent and as a Lender         By: /s/ Charles
Hart     Name:  Charles Hart     Title: Vice President         BARCLAYS BANK
PLC, as Co-Documentation Agent and as a Lender         By: /s/ Ronnie Glenn    
Name:  Ronnie Glenn     Title: Vice President         WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agent and as a Lender         By: /s/ Teddy
Koch   Name:  Teddy Koch      Title: Vice President

 

[Credit Agreement Signature Page]

 



 

 

 

  ROYAL BANK OF CANADA, as Co-Documentation Agent and as a Lender         By:
/s/ Sheldon Pinto     Name:  Sheldon Pinto     Title: Authorized Signatory      
  DEUTSCHE BANK SECURITIES, INC., as Co-Documentation Agent         By: /s/
Mathew Friend     Name:  Mathew Friend     Title: Director         By: /s/
Andrew Kass     Name:  Andrew Kass     Title: Managing Director         DEUTSCHE
BANK AG NEW YORK BRANCH, as a Lender         By: /s/ Michael Shannon    
Name:  Michael Shannon     Title: Vice President         By: /s/ Lisa Wong    
Name:  Lisa Wong     Title: Vice President         COMPASS BANK, as
Co-Documentation Agent and as a Lender         By: /s/ Peter Lewin    
Name:  Peter lewin     Title: Senior Vice President

 

[Credit Agreement Signature Page]

 

 

 